Exhibit 10.1
Execution Copy

SALE AGREEMENT
This SALE AGREEMENT (this "Agreement"), dated as of November 20, 2013, is by and
among Diamond Resorts Seller 2013-2, LLC, a Delaware limited liability company
(the "Seller"), and Diamond Resorts Owner Trust 2013-2, a Delaware statutory
trust (the "Issuer"), and their respective permitted successors and assigns.
W I T N E S S E T H:
WHEREAS, on the date hereof, (i) pursuant to this Agreement, the Seller intends
to sell and the Issuer intends to purchase the Initial Timeshare Loans, and (ii)
pursuant to that certain indenture, dated as of November 20, 2013 (the
"Indenture"), by and among the Issuer, Diamond Resorts Financial Services, Inc.,
a Nevada corporation, as servicer (in such capacity, the "Servicer") and Wells
Fargo Bank, National Association, a national banking association, as indenture
trustee (in such capacity, the "Indenture Trustee") and as back-up servicer, the
Issuer intends to pledge, among other things, such Initial Timeshare Loans (and
all Qualified Substitute Timeshare Loans and Subsequent Timeshare Loans acquired
by the Issuer from time to time) to the Indenture Trustee to secure the Issuer’s
$213,150,000 2.27% Timeshare Loan Backed Notes, Series 2013-2, Class A (the
"Class A Notes") and its $11,850,000 2.62% Timeshare Loan Backed Notes, Series
2013-2, Class B (the "Class B Notes", together with the Class A Notes, the
"Notes");
WHEREAS, from time to time during the Prefunding Period, the Seller intends to
sell and the Issuer intends to purchase one or more Subsequent Timeshare Loans
acquired by the Seller pursuant to the Purchase Agreement, dated as of the date
hereof, between Diamond Resorts Finance Holding Company, a Delaware corporation,
and the Seller;
WHEREAS, the Seller may, and in certain circumstances will be required to,
provide Qualified Substitute Timeshare Loans for Timeshare Loans previously sold
to the Issuer hereunder; and
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:
SECTION 1.Definitions; Interpretation. Capitalized terms used but not defined
herein shall have the meanings specified in "Standard Definitions" attached
hereto as Annex A.
SECTION 2.    Acquisition of Timeshare Loans.
(a)    Initial Timeshare Loans. On the Closing Date, in return for the Timeshare
Loan Acquisition Price for each of the Initial Timeshare Loans, the Seller does
hereby sell, transfer, assign and grant to the Issuer, without recourse (except
as provided in Section 6 and Section 8 hereof), any and all of the Seller’s
right, title and interest in and to (i) the Initial Timeshare Loans listed on
the Schedule of Timeshare Loans, (ii) the Receivables in respect of the Initial
Timeshare Loans due on and after the Initial Cut-Off Date, (iii) the related
Timeshare Loan Files, (iv) all Related Security in respect of the Initial
Timeshare




--------------------------------------------------------------------------------




Loans, (v) all rights and remedies of the Seller pursuant to the Purchase
Agreements and (vi) all income, payments, proceeds and other benefits and rights
related to any of the foregoing (the property described in the foregoing clauses
(i) through (vi) being referred to as the "Initial Conveyed Timeshare
Property"). Upon such sale, the ownership of each Initial Timeshare Loan and all
collections allocable to principal and interest thereon since the Initial
Cut-Off Date and all other property interests or rights conveyed pursuant to and
referenced in this Section 2(a) shall immediately vest in the Issuer, its
successors and assigns. The Seller shall not take any action inconsistent with
such ownership nor claim any ownership interest in any Initial Timeshare Loan
for any purpose whatsoever other than for consolidated financial and federal and
state income tax reporting.
(b)    Qualified Substitute Timeshare Loans. On the related Transfer Date, the
Seller does hereby transfer, assign, sell and grant to the Issuer, without
recourse (except as provided in Section 6 and Section 8 hereof), any and all of
the Seller’s right, title and interest in and to (i) each Qualified Substitute
Timeshare Loan conveyed to the Issuer on such Transfer Date, (ii) the
Receivables in respect of such Qualified Substitute Timeshare Loans due on and
after the related Subsequent Cut-Off Date, (iii) the related Timeshare Loan
Files, (iv) all Related Security in respect of such Qualified Substitute
Timeshare Loans, (v) all rights and remedies of the Seller pursuant to the
Purchase Agreements and (vi) all income, payments, proceeds and other benefits
and rights related to any of the foregoing (the property described in the
foregoing clauses (i) through (vi) , the "Substitute Conveyed Timeshare
Property"). Upon such sale, the ownership of each Qualified Substitute Timeshare
Loan and all collections allocable to principal and interest thereon since the
related Subsequent Cut-Off Date and all other property interests or rights
conveyed pursuant to and referenced in this Section 2(b) shall immediately vest
in the Issuer, its successors and assigns. The Seller shall not take any action
inconsistent with such ownership nor claim any ownership interest in any
Qualified Substitute Timeshare Loan for any purpose whatsoever other than
consolidated financial and federal and state income tax reporting. The Seller
agrees that such Qualified Substitute Timeshare Loans shall be subject to the
provisions of this Agreement.
(c)    Subsequent Timeshare Loans. On the related Transfer Date during the
Prefunding Period, in return for the Timeshare Loan Acquisition Price for each
Subsequent Timeshare Loan, the Seller does hereby transfer, assign, sell and
grant to the Issuer, without recourse (except as provided in Section 6 and
Section 8 hereof), any and all of the Seller’s right, title and interest in and
to (i) each Subsequent Timeshare Loan conveyed to the Issuer on such Transfer
Date, (ii) the Receivables in respect of such Subsequent Timeshare Loans due on
and after the related Subsequent Cut-Off Date, (iii) the related Timeshare Loan
Files, (iv) all Related Security in respect of such Subsequent Timeshare Loans,
(v) all rights and remedies of the Seller pursuant to the Purchase Agreements
and (vi) all income, payments, proceeds and other benefits and rights related to
any of the foregoing (the property described in the foregoing clauses (i)
through (vi) , the "Subsequent Conveyed Timeshare Property", and together with
the Initial Conveyed Timeshare Property and the Substitute Conveyed Timeshare
Property, the "Conveyed Timeshare Property"). Upon such sale, the ownership of
each Subsequent Timeshare Loan and all

2



--------------------------------------------------------------------------------




collections allocable to principal and interest thereon since the related
Subsequent Cut-Off Date and all other property interests or rights conveyed
pursuant to and referenced in this Section 2(c) shall immediately vest in the
Issuer, its successors and assigns. The Seller shall not take any action
inconsistent with such ownership nor claim any ownership interest in any
Subsequent Timeshare Loan for any purpose whatsoever other than consolidated
financial and federal and state income tax reporting. The Seller agrees that
such Subsequent Timeshare Loans shall be subject to the provisions of this
Agreement.
(d)    Delivery of Timeshare Loan Files. In connection with the sale, transfer,
assignment and conveyance of any Timeshare Loans hereunder, the Issuer hereby
directs the Seller and the Seller hereby agrees to deliver or cause to be
delivered to the Custodian all related Timeshare Loan Files and to the Servicer
all related Timeshare Loan Servicing Files.
(e)    Collections. The Seller shall deposit or cause to be deposited all
collections that are received by it in respect of the Timeshare Loans conveyed
hereunder on and after the related Cut-Off Date in the Collection Account.
(f)    Limitation of Liability. Neither the Issuer nor any subsequent assignee
of the Issuer shall have any obligation or liability with respect to any
Timeshare Loan nor shall the Issuer or any subsequent assignee have any
liability to any Obligor in respect of any Timeshare Loan. No such obligation or
liability is intended to be assumed by the Issuer or any subsequent assignee
herewith and any such obligation or liability is hereby expressly disclaimed.
SECTION 3.    Intended Characterization; Grant of Security Interest. It is the
intention of the parties hereto that each transfer of Timeshare Loans to be made
pursuant to the terms hereof shall constitute a sale by the Seller to the Issuer
and not a loan secured by the Timeshare Loans. In the event, however, that a
court of competent jurisdiction were to hold that any such transfer constitutes
a loan and not a sale, it is the intention of the parties hereto that (i) the
Seller shall be deemed to have Granted to the Issuer as of the date hereof a
first priority perfected security interest in all of the Seller’s right, title
and interest in, to and under the Conveyed Timeshare Property and (ii) this
Agreement shall constitute a security agreement under applicable law. In the
event of the characterization of any such transfer as a loan, the amount of
interest payable or paid with respect to such loan under the terms of this
Agreement shall be limited to an amount which shall not exceed the maximum
nonusurious rate of interest allowed by the applicable state law or any
applicable law of the United States permitting a higher maximum nonusurious rate
that preempts such applicable state law, which could lawfully be contracted for,
charged or received (the "Highest Lawful Rate"). In the event any payment of
interest on any such loan exceeds the Highest Lawful Rate, the parties hereto
stipulate that (a) to the extent possible given the term of such loan, such
excess amount previously paid or to be paid with respect to such loan be applied
to reduce the principal balance of such loan, and the provisions thereof
immediately be deemed reformed and the amounts thereafter collectible thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for thereunder and (b) to the extent that the
reduction of the principal balance of,

3



--------------------------------------------------------------------------------




and the amounts collectible under, such loan and the reformation of the
provisions thereof described in the immediately preceding clause (a) is not
possible given the term of such loan, such excess amount will be deemed to have
been paid with respect to such loan as a result of an error and upon discovery
of such error or upon notice thereof by any party hereto such amount shall be
refunded by the recipient thereof.
The characterization of the Seller as "debtor" and the Issuer as "secured party"
in any financing statement required hereunder is solely for protective purposes
and shall in no way be construed as being contrary to the intent of the parties
that this transaction be treated as a sale to the Issuer of the Seller’s entire
right, title and interest in and to the Conveyed Timeshare Property.
SECTION 4.    Conditions Precedent to Acquisition of Timeshare Loans. The
obligations of the Issuer to purchase any Timeshare Loans hereunder shall be
subject to the satisfaction of the following conditions:
(a)    All representations and warranties of the Seller contained in Section 5
hereof and all information provided in the Schedule of Timeshare Loans shall be
true and correct as of the Closing Date, and the Seller shall have delivered to
the Issuer, the Indenture Trustee and the Initial Purchaser an Officer’s
Certificate to such effect.
(b)    With respect to each Transfer Date, all representations and warranties of
the Seller contained in Section 5(a) hereof shall be true and correct on the
related Transfer Date, as if made on such date, and all representations and
warranties as to the Timeshare Loans contained in Section 5(b) hereof and all
information provided in the Schedule of Timeshare Loans in respect of the
Timeshare Loans (including the Qualified Substitute Timeshare Loans and/or
Subsequent Timeshare Loans conveyed on such Transfer Date) shall be true and
correct on the related Transfer Date.
(c)    On or prior to the Closing Date or a Transfer Date, as applicable, the
Seller shall have delivered or shall have caused the delivery of (i) the related
Timeshare Loan Files to the Custodian and the Custodian shall have delivered a
Trust Receipt therefor pursuant to the Custodial Agreement, (ii) the Timeshare
Loan Servicing Files to the Servicer and (iii) an updated Schedule of Timeshare
Loans to the Custodian, the Servicer, the Issuer and the Indenture Trustee.
(d)    The Seller shall have delivered or caused to be delivered all other
information theretofore required or reasonably requested by the Issuer to be
delivered by the Seller or performed or caused to be performed all other
obligations required to be performed as of the Closing Date or Transfer Date, as
the case may be, including all filings, recordings and/or registrations as may
be necessary in the opinion of the Issuer or the Indenture Trustee to establish
and preserve the right, title and interest of the Issuer or the Indenture
Trustee, as the case may be, in the related Timeshare Loans. Each transfer,
assignment, sale and grant made on a Transfer Date shall be evidenced by a
subsequent transfer certificate in the form of Exhibit B hereto.

4



--------------------------------------------------------------------------------




(e)    On or before the Closing Date, the Issuer, the Servicer and the Indenture
Trustee shall have entered into the Indenture.
(f)    The Notes shall be issued and sold on the Closing Date, the Issuer shall
receive the full consideration due it upon the issuance of the Notes, and the
Issuer shall have applied such consideration, to the extent necessary, to pay to
the Seller the Timeshare Loan Acquisition Price for each Initial Timeshare Loan.
(g)    With respect to the conveyance of a Subsequent Timeshare Loan on any
Transfer Date during the Prefunding Period, the Issuer shall have applied the
amounts on deposit in the Prefunding Account, to the extent necessary, to pay
the Timeshare Loan Acquisition Price for each Subsequent Timeshare Loan. Each
Subsequent Timeshare Loan conveyed on a Transfer Date shall be an Eligible
Timeshare Loan and each of the conditions herein and in the Indenture for the
purchase of Subsequent Timeshare Loans shall have been satisfied. After the
purchase of all Subsequent Timeshare Loans on any Transfer Date, the Subsequent
Timeshare Loan Criteria shall have been satisfied as of such Transfer Date.
(h)    With respect to the substitution of a Timeshare Loan, each of the
conditions herein and in the Indenture for substitution of Timeshare Loans shall
have been satisfied including, without limitation, the satisfaction of each of
the criteria set forth in the definition of "Qualified Substitute Timeshare
Loan" and each of the conditions herein and in the Indenture for substitution of
Timeshare Loans shall have been satisfied.
(i)    The Seller shall have delivered such other certificates and opinions as
shall be reasonably requested by the Issuer or its assignee.
SECTION 5.     Representations and Warranties and Certain Covenants of the
Seller.
(a)    The Seller represents and warrants to the Issuer and the Indenture
Trustee for the benefit of the Noteholders, as of the Closing Date (with respect
to the Initial Timeshare Loans and the execution of this Agreement) and on each
Transfer Date (with respect to the Timeshare Loans and/or Subsequent Timeshare
Loans transferred on such Transfer Date) as follows:
(i)    Due Incorporation; Valid Existence; Good Standing. The Seller is a
limited liability company duly organized and validly existing in good standing
under the laws of the jurisdiction of its formation; and is duly qualified to do
business as a foreign company and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on the business of the Seller or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of any portion of the Conveyed Timeshare Property.

5



--------------------------------------------------------------------------------




(ii)    Possession of Licenses, Certificates, Franchises and Permits. The Seller
holds, and at all times during the term of this Agreement will hold, all
material licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, and has received no
notice of proceedings relating to the revocation of any such license,
certificate, franchise or permit, which singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Conveyed Timeshare Property.
(iii)    Corporate Authority and Power. The Seller has, and at all times during
the term of this Agreement will have, all requisite corporate power and
authority to own its properties, to conduct its business, to execute and deliver
this Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder. The Seller has all requisite corporate power and authority to
acquire, own, transfer and convey the Conveyed Timeshare Property to the Issuer.
(iv)    Authorization, Execution and Delivery; Valid and Binding. This Agreement
and all other Transaction Documents and instruments required or contemplated
hereby to be executed and delivered by the Seller have been duly authorized,
executed and delivered by the Seller and, assuming the due execution and
delivery by, the other party or parties hereto and thereto, constitute legal,
valid and binding agreements enforceable against the Seller in accordance with
their respective terms subject, as to enforceability, to bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforceability
of creditors’ rights generally applicable in the event of the bankruptcy,
insolvency, or reorganization of the Seller and to general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law. This Agreement constitutes a valid transfer of the Seller’s
interest in the Conveyed Timeshare Property to the Issuer or the valid creation
of a first priority perfected security interest in the Conveyed Timeshare
Property in favor of the Issuer.
(v)    No Violation of Law, Rule, Regulation, etc. The execution, delivery and
performance by the Seller of this Agreement and any other Transaction Document
to which the Seller is a party do not and will not (A) violate any of the
provisions of the certificate of formation or the limited liability company
agreement of the Seller, (B) violate any provision of any law, governmental rule
or regulation currently in effect applicable to the Seller or its properties or
by which the Seller or its properties may be bound or affected, including,
without limitation, any bulk transfer laws, (C) violate any judgment, decree,
writ, injunction, award, determination or order currently in effect applicable
to the Seller or its properties or by which the Seller or its properties are
bound or affected, (D) conflict with, or result

6



--------------------------------------------------------------------------------




in a breach of, or constitute a default under, any of the provisions of any
indenture, mortgage, deed of trust, contract or other instrument to which the
Seller is a party or by which it is bound or (E) result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, mortgage, deed of trust, contract or other instrument.
(vi)    Governmental Consent. No consent, approval, order or authorization of,
and no filing with or notice to, any court or other Governmental Authority in
respect of the Seller is required which has not been obtained in connection with
the authorization, execution, delivery or performance by the Seller of this
Agreement or any of the other Transaction Documents to which it is a party or
under the transactions contemplated hereunder or thereunder, including, without
limitation, the transfer of the Conveyed Timeshare Property and the creation of
the security interest of the Issuer therein pursuant to Section 3 hereof.
(vii)    Defaults. The Seller is not in default under any material agreement,
contract, instrument or indenture to which the Seller is a party or by which it
or its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on the business, operations, financial condition or assets of the Seller, and
no event has occurred which with notice or lapse of time or both would
constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any court,
administrative agency, arbitrator or governmental body.
(viii)    No Adverse Change. Except for such matters, if any, as are disclosed
in the Offering Circular dated November 13, 2013, since the end of its most
recent, audited fiscal year, there has been no change in the business,
operations, financial condition, properties or assets of the Seller which would
have a material adverse effect on its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or
materially adversely affect the transactions contemplated under this Agreement
or any such other Transaction Documents.
(ix)    Insolvency. The Seller will be solvent at all relevant times prior to,
and will not be rendered insolvent by, the transfer of the Conveyed Timeshare
Property hereunder. On the Closing Date or a Transfer Date, as applicable, the
Seller will not engage in any business or transaction for which any property
remaining with the Seller would constitute an unreasonably small amount of
capital.
(x)    Pending Litigation or Other Proceedings. Except for such matters, if any,
as are disclosed in the Offering Circular dated November 13, 2013, there is no
pending or, to the best of the Seller’s knowledge, threatened action, suit,
proceeding or investigation before any court, administrative agency, arbitrator
or governmental body against or affecting the Seller which, if decided
adversely, would

7



--------------------------------------------------------------------------------




materially and adversely affect (i) the condition (financial or otherwise),
business or operations of the Seller, (ii) the ability of the Seller to perform
its obligations under, or the validity or enforceability of, this Agreement or
any other Transaction Document to which it is a party, (iii) any of the Conveyed
Timeshare Property or title of the Seller to any Conveyed Timeshare Property, or
(iv) the Issuer’s or the Indenture Trustee's ability to foreclose or otherwise
enforce its rights with respect to any of the Conveyed Timeshare Property,
including without limitation the right to revoke or otherwise terminate Points
Purchase Contracts and the rights of the Obligors to use and occupy the related
Points-Based Property.
(xi)    Information. No document, certificate or report furnished or required to
be furnished by or on behalf of the Seller pursuant to this Agreement, in its
capacity as the Seller, contains or will contain when furnished any untrue
statement of a material fact or fails, or will fail, to state a material fact
necessary in order to make the statements contained therein not misleading.
There are no facts known to the Seller which, individually or in the aggregate,
materially adversely affect, or which (aside from general economic trends) may
reasonably be expected to materially adversely affect in the future, the
financial condition or assets or business of the Seller, or which may impair the
ability of the Seller to perform its obligations under this Agreement and any
other Transaction Document to which it is a party, which have not been disclosed
herein or therein or in the certificates and other documents furnished to the
Issuer by or on behalf of the Seller pursuant hereto or thereto specifically for
use in connection with the transactions contemplated hereby or thereby.
(xii)    Foreign Tax Liability. The Seller is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted the Seller concerning a withholding or other
foreign tax liability.
(xiii)    Employee Benefit Plan Liability. As of the Closing Date and each
Transfer Date, as applicable, (i) no "accumulated funding deficiency" (as such
term is defined under ERISA and the Code), whether or not waived, exists with
respect to any "employee pension benefit plan" (as such term is defined under
ERISA) sponsored, maintained or contributed to by the Seller or any of its
Affiliates with respect to any plan year beginning prior to January 1, 2008,
and, to the Seller's knowledge, no event has occurred or circumstance exists
that may result in an accumulated funding deficiency as of the last day of any
plan year beginning prior to January 1, 2008; (ii) no unpaid “minimum required
contribution” (as such term is defined under ERISA and the Code), whether or not
such funding deficiency is waived, exists with respect to any employee pension
benefit plan sponsored, maintained or contributed to by the Seller or any of its
Affiliates with respect to any plan year beginning after December 31, 2007, and,
to the Seller’s knowledge, no event has occurred or circumstance exists that may
result in an unpaid minimum

8



--------------------------------------------------------------------------------




required contribution as of the last day of any plan year beginning after
December 31, 2007 of any such plan; (iii) the Seller and each of its Affiliates
has made all contributions required under each Multiemployer Plan; and (iv)
neither the Seller nor any of its Affiliates has withdrawn from any
Multiemployer Plan with respect to which there is any outstanding liability and,
to the Seller's knowledge, no event has occurred or circumstance exists that
presents a risk of the occurrence of any withdrawal from, or the partition,
termination, reorganization or insolvency of, any Multiemployer Plan that could
result in any liability to the Seller.
(xiv)    Taxes. The Seller has filed all tax returns (federal, state and local)
which it reasonably believes are required to be filed and has paid or made
adequate provision for the payment of all taxes, assessments and other
governmental charges due from the Seller or is contesting any such tax,
assessment or other governmental charge in good faith through appropriate
proceedings or such failure will not have a material adverse effect on the
rights and interests of the Issuer. The Seller knows of no basis for any
material additional tax assessment for any fiscal year for which adequate
reserves have not been established. The Seller intends to pay all such taxes,
assessments and governmental charges when due.
(xv)    Place of Business. The place of business where the Servicer on behalf of
the Seller keeps its records concerning the Timeshare Loans will be 10600 West
Charleston Boulevard, Las Vegas, Nevada 89135 (or such other place specified by
the Seller by written notice to the Issuer and the Indenture Trustee). The
principal place of business and chief executive office of the Seller is located
at 10600 West Charleston Boulevard, Las Vegas, Nevada 89135 (or such other place
specified by the Seller by written notice to the Issuer and the Indenture
Trustee).
(xvi)    Securities Laws. The Seller is not an "investment company" or a company
"controlled" by an "investment company" within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by the Seller to acquire any
security in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.
(xvii)    Ownership of the Seller. One hundred percent (100%) of the membership
interest of the Seller is directly owned (both beneficially and of record) by
Diamond Resorts Finance Holding Company, a Delaware corporation. Such membership
interest is validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire membership interests from the
Seller.
(xviii)    Representations and Warranties Regarding Security Interest and Loan
Files.
(A)    In the event of the characterization of the transfers under this
Agreement as a loan, the grant under Section 3 hereof creates a valid and
continuing security interest (as defined in the applicable UCC) in

9



--------------------------------------------------------------------------------




the Conveyed Timeshare Property in favor of the Issuer, which security interest
is prior to all other Liens arising under the UCC, and is enforceable as such
against creditors of the Seller, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affected
creditors’ rights and remedies generally, and to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
(B)    The Timeshare Loans and the documents evidencing such Timeshare Loans
constitute either “accounts”, “chattel paper”, “instruments” or “general
intangibles” within the meaning of the applicable UCC.
(C)    The Seller owns and has good and marketable title to the Conveyed
Timeshare Property free and clear of any Lien, claim or encumbrance of any
Person.
(D)    The Seller has caused or will have caused, within ten days of the Closing
Date, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Conveyed Timeshare Property granted to the Issuer
and by the Issuer to the Indenture Trustee.
(E)    All original executed copies of each Obligor Note that constitute or
evidence any Conveyed Timeshare Property have been delivered to the Custodian
and the Issuer has received a Trust Receipt therefor, which acknowledges that
the Custodian is holding the Obligor Notes that constitute or evidence any
Conveyed Timeshare Property solely on behalf and for the benefit of the
Indenture Trustee.
(F)    Other than as contemplated by this Agreement and the Indenture, the
Seller has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Conveyed Timeshare Property. The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering any Conveyed
Timeshare Property other than any financing statement relating to the security
interest granted to the Issuer and the Indenture Trustee hereunder, under the
Indenture or that has been terminated.
(G)    All financing statements filed or to be filed against the Seller in favor
of the Issuer and the Indenture Trustee in connection herewith describing the
Conveyed Timeshare Property contain a statement to the following effect: “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Secured Party.”

10



--------------------------------------------------------------------------------




(H)    None of the Obligor Notes that constitute or evidence any Conveyed
Timeshare Property has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than to the Issuer
and by the Issuer to the Indenture Trustee.
The foregoing representations and warranties in Section 5(a)(xviii) shall remain
in full force and effect and shall not be waived or amended until the Notes are
paid in full or otherwise released or discharged.
(b)    The Seller hereby: (i) represents and warrants that immediately prior to
the transfer of any Timeshare Loan to the Issuer, the Seller had full legal and
equitable title to such Timeshare Loan, free and clear of any liens and
encumbrances, and (ii) makes the representations and warranties contained in
Schedule I hereto with respect to each Timeshare Loan, and the representations
and warranties contained in Schedule II hereto with respect to the Resorts, such
representations and warranties in both clauses (i) and (ii) for the benefit of
the Issuer and the Indenture Trustee for the benefit of the Noteholders with
respect to each Timeshare Loan and the Resorts as of the Closing Date (with
respect to the Initial Timeshare Loans) and each Transfer Date (with respect to
the Qualified Substitute Timeshare Loans and Subsequent Timeshare Loans), as
applicable.
(c)    It is understood and agreed that the representations and warranties set
forth in this Section 5 shall survive the sale of any Conveyed Timeshare
Property to the Issuer and any assignment of such Timeshare Loan by the Issuer
to the Indenture Trustee for the benefit of the Noteholders and shall continue
(i) so long as any such Timeshare Loan shall remain outstanding or (ii) until
such time as such Timeshare Loan is repurchased or a Qualified Substitute
Timeshare Loan is provided pursuant to Section 6 hereof. The Seller acknowledges
that it has been advised that the Issuer intends to assign all of its right,
title and interest in and to the Conveyed Timeshare Property and its rights and
remedies under this Agreement to the Indenture Trustee for the benefit of the
Noteholders. The Seller agrees that, upon any such assignment, the Indenture
Trustee may enforce directly, without joinder of the Issuer (but subject to any
defense that the Seller may have under this Agreement) all rights and remedies
hereunder.
(d)    With respect to any representations and warranties contained in Section
5(a) and Section 5(b) hereof which are made to the Seller’s knowledge, if it is
discovered that any representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of a Timeshare Loan or the
interests of the Issuer or any assignee thereof, then notwithstanding the
Seller’s lack of knowledge of the accuracy of such representation and warranty
at the time such representation or warranty was made, such inaccuracy shall be
deemed a breach of such representation or warranty for purposes of the
repurchase or substitution obligations described herein.
SECTION 6.    Repurchases and Substitutions.
(a)    Mandatory Repurchases and Substitutions for Breaches of Representations
and Warranties. Upon the receipt of notice by the Seller of a breach of any

11



--------------------------------------------------------------------------------




of the representations and warranties in Section 5(a) or Section 5(b) hereof
which materially and adversely affects the value of a Timeshare Loan or the
interests of the Issuer or any subsequent assignee of the Issuer (including the
Indenture Trustee for the benefit of the Noteholders) therein, the Seller shall
within 60 days of such notice, cure in all material respects the circumstance or
condition which has caused such representation or warranty to be incorrect or
either (i) repurchase such Timeshare Loan at the Repurchase Price, or (ii)
substitute one or more Qualified Substitute Timeshare Loans for such Timeshare
Loan and pay the related Substitution Shortfall Amount, if any.
(b)    Optional Repurchases and Substitutions of Timeshare Loans. On any date,
the Seller shall have the option, but not the obligation, to either (i)
repurchase a Defaulted Timeshare Loan from the Issuer for a price equal to the
related Repurchase Price, or (ii) substitute one or more Qualified Substitute
Timeshare Loan for a Defaulted Timeshare Loan and pay the related Substitution
Shortfall Amount, if any.
(c)    Limitation on Optional Repurchases and Substitutions of Timeshare Loans.
The aggregate Cut-Off Date Loan Balance of Defaulted Timeshare Loans that may be
repurchased and of Defaulted Timeshare Loans that may be substituted pursuant to
Section 6(b) shall be limited on any date to 15% and 20%, respectively, of the
Aggregate Loan Balance on the Initial Cut-Off Date less the sum of the Loan
Balances of all Defaulted Timeshare Loans (as of the date they became Defaulted
Timeshare Loans) previously repurchased or substituted, as applicable, at the
Seller’s option.
(d)    Payment of Repurchase Prices and Substitution Shortfall Amounts. The
Issuer hereby directs and the Seller hereby agrees to remit all amounts in
respect of Repurchase Prices and Substitution Shortfall Amounts in immediately
available funds to the Indenture Trustee. In the event that more than one
Timeshare Loan is substituted pursuant to Sections 6(a) or (b) hereof on any
Transfer Date, the Substitution Shortfall Amounts and the Loan Balances of
Qualified Substitute Timeshare Loans shall be calculated on an aggregate basis
for all substitutions made on such Transfer Date.
(e)    Schedule of Timeshare Loans. The Issuer hereby directs, and the Seller
hereby agrees, on each date on which a Timeshare Loan has been repurchased or
substituted, to provide the Issuer and the Indenture Trustee with a revised
Schedule of Timeshare Loans reflecting the removal of such Timeshare Loans and
subjecting any Qualified Substitute Timeshare Loans to the provisions of this
Agreement.
(f)    Officer’s Certificate. The Seller shall, on each Transfer Date, certify
in writing to the Issuer and the Indenture Trustee that each new Timeshare Loan
meets all the criteria of the definition of "Qualified Substitute Timeshare
Loan" and that (i) the Timeshare Loan Files for such Qualified Substitute
Timeshare Loans have been delivered to the Custodian and (ii) the Timeshare Loan
Servicing Files for such Qualified Substitute Timeshare Loans have been
delivered to the Servicer.
(g)    Release. In connection with any repurchase or substitution of one or more
Timeshare Loans contemplated by this Section 6, upon satisfaction of the
conditions

12



--------------------------------------------------------------------------------




contained in this Section 6, the Issuer shall execute and deliver (or shall
cause the Indenture Trustee to execute and deliver) such releases and
instruments of transfer or assignment presented to it by the Seller or its
designee, in each case without recourse, as shall be necessary to vest in the
Seller or its designee the legal and beneficial ownership of such Timeshare
Loans; provided, however, that with respect to any release of a Timeshare Loan
that is substituted by a Qualified Substitute Timeshare Loan, the Issuer shall
not execute and deliver or cause the execution and delivery of such releases and
instruments of transfer or assignment until the Indenture Trustee, the Issuer
and the Servicer have received a Trust Receipt for such Qualified Substitute
Timeshare Loan. The Issuer shall cause the Custodian to release the related
Timeshare Loan Files to the Seller or its designee and the Servicer to release
the related Timeshare Loan Servicing Files to the Seller or its designee;
provided, however, that with respect to any Timeshare Loan File or Timeshare
Loan Servicing File related to a Timeshare Loan that has been substituted by a
Qualified Substitute Timeshare Loan, the Issuer shall not cause the Custodian
and the Servicer to release the related Timeshare Loan File and the Timeshare
Loan Servicing File, respectively, until the Indenture Trustee, the Issuer and
the Servicer have received a Trust Receipt for such Qualified Substitute
Timeshare Loan.
(h)    Sole Remedy. It is understood and agreed that the obligations of the
Seller to repurchase or substitute Timeshare Loans contained in Section 6(a)
hereof and the obligation of the Seller to indemnify pursuant to Section 8
hereof shall constitute the sole remedies for the breaches of any representation
or warranty contained in Section 5(a) or Section 5(b) hereof.
SECTION 7.     Additional Covenants of the Seller. The Seller hereby covenants
and agrees with the Issuer as follows:
(a)    The Seller shall comply in all material respects with all applicable
laws, rules, regulations and orders applicable to it and its business and
properties.
(b)    The Seller shall preserve and maintain its existence (corporate or
otherwise), rights, franchises and privileges in the jurisdiction of its
organization and, if applicable, all necessary sales finance company licenses.
(c)    On or prior to the Closing Date or a Transfer Date, as applicable, the
Seller shall indicate in its computer files and other records that each
Timeshare Loan has been sold to the Issuer and subsequently pledged to the
Indenture Trustee for the benefit of the Noteholders.
(d)    The Seller shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the Issuer
and that the Issuer is the owner of such Timeshare Loan and that such Timeshare
Loan has been pledged to the Indenture Trustee for the benefit of the
Noteholders.
(e)    [Reserved.]

13



--------------------------------------------------------------------------------




(f)    On or prior to the Closing Date or a Transfer Date, as applicable, the
Seller shall file or cause to be filed, at its own expense, financing statements
in favor of the Issuer and the Indenture Trustee for the benefit of the
Noteholders with respect to the Conveyed Timeshare Property meeting the
requirements of state law in such manner and in such jurisdictions as are
necessary or appropriate to perfect the acquisition of the Conveyed Timeshare
Property by the Issuer from the Seller, and shall deliver file-stamped copies of
such financing statements to the Issuer and the Indenture Trustee for the
benefit of the Noteholders.
(g)    The Seller agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Issuer or the Indenture Trustee may
reasonably request, to perfect, protect or more fully evidence the sale of the
Timeshare Loans, or to enable the Issuer or the Indenture Trustee to exercise
and enforce its rights and remedies hereunder or under any Timeshare Loan
including but not limited to powers of attorney, Uniform Commercial Code
financing statements, assignments of Mortgage and Points Purchase Contracts. The
Seller hereby appoints the Issuer and the Indenture Trustee as attorney-in-fact,
which appointment is coupled with an interest and is therefore irrevocable, to
act on behalf and in the name of the Seller to enforce obligations of the Seller
hereunder.
(h)    Any change in the legal name of the Seller and any use by it of any trade
name, fictitious name, assumed name or "doing business as" name occurring after
the Closing Date shall be promptly disclosed to the Issuer and the Indenture
Trustee in writing.
(i)    Upon the discovery or receipt of notice of a breach of any of its
representations or warranties and covenants contained herein, the Seller shall
promptly disclose to the Issuer and the Indenture Trustee, in reasonable detail,
the nature of such breach.
(j)    The Seller shall immediately transfer to the Issuer or its assignee, as
applicable, any payment it receives in respect of the Conveyed Timeshare
Property.
(k)    In the event that the Seller or the Issuer or any assignee of the Issuer
should receive actual notice of any transfer taxes arising out of the transfer,
assignment and conveyance of any Conveyed Timeshare Property, on written demand
by the Issuer, or upon the Seller otherwise being given notice thereof, the
Seller shall pay, and otherwise indemnify and hold the Issuer and any of its
assignees harmless, on an after-tax basis, from and against any and all such
transfer taxes.
(l)    The Seller will comply in all material respects with all applicable laws,
rules, regulations and orders and preserve and maintain its corporate existence,
rights, franchises, qualifications and privileges except to the extent that the
failure so to comply with such laws, rules and regulations or the failure so to
preserve and maintain such existence, rights, franchises, qualifications and
privileges could not reasonably be expected to materially adversely affect the
collectibility of the Conveyed Timeshare Property or the

14



--------------------------------------------------------------------------------




ability of the Seller to perform its obligations under this Agreement and any of
the Transaction Documents to which it is a party.
(m)    The Seller will keep its principal place of business and chief executive
office and the office where it keeps its records concerning the Obligor Notes at
the address of the Seller listed herein or, upon 30 days’ prior written notice
to the Issuer and the Indenture Trustee, at any other location in jurisdictions
where all actions reasonably requested by the Issuer or the Indenture Trustee to
protect and perfect the interest in the Obligor Notes and Points Purchase
Contracts under the applicable Uniform Commercial Code have been taken and
completed within 10 days of such notice. The Seller also will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Obligor Notes and
Points Purchase Contracts in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all Obligor
Notes (including, without limitation, records adequate to permit the daily
identification of each Obligor Note and Points Purchase Contract) and all
payments made with regard to the related Conveyed Timeshare Property prior to
and on the Closing Date and each Transfer Date.
(n)    The Seller shall execute and file such continuation statements and any
other documents reasonably requested by the Issuer or the Indenture Trustee or
which may be required by law to preserve and protect the interest of the Issuer
or the Indenture Trustee hereunder in and to the Conveyed Timeshare Property.
(o)    The Seller agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Issuer or the Indenture Trustee may
reasonably request, to perfect, protect or more fully evidence the Conveyed
Timeshare Property, or to enable the Issuer or the Indenture Trustee to exercise
and enforce its rights and remedies hereunder or under any of the other
Transaction Documents to which it is a party. The Seller has delivered to the
Custodian a Lost Note Affidavit in the form of Exhibit C hereto in each instance
where it is unable to provide a signed original Obligor Note or Points Purchase
Contract, and the Issuer agrees that such Lost Note Affidavit shall be
sufficient to satisfy the Seller's obligations hereunder.
(p)    The Seller authorizes the Issuer and the Indenture Trustee to file
continuation statements, and amendments thereto, relating to the Conveyed
Timeshare Property and all payments made with regard to the related Conveyed
Timeshare Property without the signature of the Seller where permitted by law. A
photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law. The Issuer confirms that it is not
its present intention to file a photocopy or other reproduction of this
Agreement as a financing statement, but reserves the right to do so if, in its
good faith determination, there is at such time no reasonable alternative
remaining to it.
SECTION 8.    Indemnification.

15



--------------------------------------------------------------------------------




(a)     The Seller agrees to indemnify the Issuer, the Indenture Trustee, the
Owner Trustee, the Noteholders and the Initial Purchaser (each an "Indemnified
Party", collectively, the "Indemnified Parties") against (x) any and all claims,
losses, liabilities, (including legal fees and related costs) that such
Indemnified Parties may sustain directly or indirectly related to any inaccuracy
or breach of the representations and warranties of the Seller under Section 5
hereof and (y) a failure by the Seller to perform any of its obligations under
the Transaction Documents ("Indemnified Amounts") excluding, however (i)
Indemnified Amounts to the extent resulting from the gross negligence or willful
misconduct on the part of such Indemnified Party; (ii) any recourse for any
uncollectible Timeshare Loan not related to a breach of representation or
warranty; (iii) recourse to the Seller for a Defaulted Timeshare Loan so long as
the same is replaced or repurchased pursuant to Section 6 hereof; (iv)
Indemnified Amounts attributable to any violation by an Indemnified Party of any
requirement of law related to an Indemnified Party; or (v) the operation or
administration of the Indemnified Party generally and not related to this
Agreement. The Seller shall (x) promptly notify the Issuer and the Indenture
Trustee if a claim is made by a third party with respect to this Agreement or
the Timeshare Loans, and relating to (i) the failure by the Seller to perform
its duties in accordance with the terms of this Agreement or (ii) a breach of
the Seller’s representations, covenants and warranties contained in this
Agreement, and (y) assume (with the consent of the related Indemnified Party,
which consent shall not be unreasonably withheld) the defense of any such claim
and pay all expenses in connection therewith, including counsel fees, and
promptly pay, discharge and satisfy any judgment, order or decree which may be
entered against it or the related Indemnified Party in respect of such claim. If
the Seller shall have made any indemnity payment pursuant to this Section 8 and
the recipient thereafter collects from another Person any amount relating to the
matters covered by the foregoing indemnity, the recipient shall promptly repay
such amount to the Seller.
(b)    The Seller agrees to pay, and to indemnify, defend and hold harmless the
Indemnified Parties from any taxes which may at any time be asserted with
respect to, and as of the date of, the transfer of the Conveyed Timeshare
Property to the Issuer hereunder and the further pledge by the Issuer to the
Indenture Trustee, including, without limitation, any sales, gross receipts,
general corporation, personal property, privilege or license taxes (but not
including any federal, state or other taxes arising out of the creation of the
Issuer and the issuance of the Notes) and costs, expenses and reasonable counsel
fees in defending against the same, whether arising by reason of the acts to be
performed by the Seller under this Agreement or the Servicer under the Indenture
or imposed against the Issuer, a Noteholder or otherwise. Notwithstanding any
other provision of this Agreement, the obligation of the Seller under this
Section 8(b) shall not terminate upon the resignation or removal of the Servicer
pursuant to the Indenture and shall survive any termination of this Agreement.
(c)    The obligations of the Seller under this Section 8 to indemnify the
Indemnified Parties shall survive the termination of this Agreement and continue
until the Notes are paid in full or otherwise released or discharged.

16



--------------------------------------------------------------------------------




SECTION 9.     No Proceedings.  The Seller hereby agrees that it will not,
directly or indirectly, institute, or cause to be instituted, or join any Person
in instituting, against the Issuer or any Resort, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.
SECTION 10.     Notices, Etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
under its name on the signature page hereof or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall not be effective until received by the
party to whom such notice or communication is addressed.
SECTION 11.     No Waiver; Remedies.  No failure on the part of the Seller, the
Issuer or any assignee thereof to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any other remedies provided by law.
SECTION 12.     Binding Effect; Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Seller, the Issuer and their respective
successors and permitted assigns. Any assignee shall be an express third party
beneficiary of this Agreement, entitled directly to enforce this Agreement. The
Seller may not assign any of its rights and obligations hereunder or any
interest herein without the prior written consent of the Issuer and any of its
assignees. The Issuer may, and intends to, assign all of its rights hereunder to
the Indenture Trustee for the benefit of the Noteholders and the Seller consents
to any such assignment. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until its termination; provided, however,
that the rights and remedies with respect to any breach of any representation
and warranty made by the Seller pursuant to Section 5 hereof and the repurchase
or substitution and indemnification obligations shall be continuing and shall
survive any termination of this Agreement but such rights and remedies may be
enforced only by the Issuer and the Indenture Trustee.
SECTION 13.     Amendments; Consents and Waivers.  No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered thereto, nor consent to any
departure by the Seller from any of the terms or conditions thereof shall be
effective unless it shall be in writing and signed by each of the parties hereto
and the written consent of the Indenture Trustee for the benefit of the
Noteholders is given and confirmation is received from the Rating Agency that
such action will not result in a downgrade, withdrawal or qualification of any
rating assigned to the Notes. The Issuer shall provide the Indenture Trustee and
the Rating Agency with such proposed modifications, amendments or waivers. Any
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No consent to or demand by the Seller in any case
shall, in itself, entitle it to any other consent or further notice or demand in
similar or other circumstances. The Seller acknowledges that in connection with
the intended assignment by the Issuer of all of its right, title and interest in

17



--------------------------------------------------------------------------------




and to the Conveyed Timeshare Property to the Indenture Trustee for the benefit
of the Noteholders, the Issuer, as Issuer, intends to issue the Notes, the
proceeds of which will be used by the Issuer to purchase the Timeshare Loans
conveyed hereunder.
SECTION 14.     Severability.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Issuer may not purchase or acquire the Conveyed Timeshare
Property, the transactions evidenced hereby shall constitute a loan and not a
purchase and sale, notwithstanding the otherwise applicable intent of the
parties hereto, and the Seller shall be deemed to have granted to the Issuer as
of the date hereof, a first priority perfected security interest in all of the
Seller’s right, title and interest in, to and under the Conveyed Timeshare
Property and the related property as described in Section 2 hereof.
SECTION 15.     GOVERNING LAW; CONSENT TO JURISDICTION.
(A)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.
(B)    THE SELLER AND THE ISSUER HEREBY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT
LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO THE ADDRESS SET FORTH ON THE
SIGNATURE PAGE HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE
PREPAID. THE SELLER AND THE ISSUER EACH HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE
RIGHT OF THE SELLER OR THE ISSUER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY

18



--------------------------------------------------------------------------------




ACTION OR PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.
SECTION 16.     Headings.  The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.
SECTION 17.     Execution in Counterparts.  This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and both of which when taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by facsimile or other electronic transmission (i.e., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart hereof
and deemed an original."
SECTION 18.    Owner Trustee. It is expressly understood and agreed by the
parties hereto that (a) this Agreement is executed and delivered by U.S. Bank
Trust National Association not individually or personally but solely as Owner
Trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made or on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by U.S. Bank Trust National
Association, but is made and intended for the purpose of binding only the
Issuer, (c) nothing herein contained shall be construed as creating any
liability on U.S. Bank Trust National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, and (d) under no
circumstances shall U.S. Bank Trust National Association be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Agreement or any other related
document.
[SIGNATURE PAGES FOLLOW]

















19



--------------------------------------------------------------------------------

Exhibit 10.1
Execution Copy

N WITNESS WHEREOF, the parties have caused this Sale Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


DIAMOND RESORTS SELLER 2013-2, LLC, as Seller
By: ___/s/ Yanna Huang_______________
Name:     Yanna Huang
Title:         Treasurer
Address:     10600 West Charleston Boulevard
Las Vegas, Nevada 89135
Telephone:     702 823 7490
Facsimile:     702 765 8798




DIAMOND RESORTS OWNER TRUST 2013-2, as Issuer
By: U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee




By: ___/s/ Brian Giel____________________
Name:        Brian Giel
Title:        Assistant Vice President
Address:    60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota 55107
        
Telephone: 651 466 5035    
Facsimile:      866 831 7910
 










--------------------------------------------------------------------------------




Schedule I
Representations and Warranties as to Timeshare Loans
(a)All federal, state or local laws, rules or regulations, including, without
limitation, those relating to usury, truth-in-lending, real estate settlement
procedure, land sales, the offer and sale of securities, consumer credit
protection and equal credit opportunity or disclosure, applicable to the
Timeshare Loan or the sale of the Timeshare Properties have been complied with
in all material respects such that any violation of any such law, rule or
regulation would not impair the collectibility of such Timeshare Loan. The
applicable rescission period for such Timeshare Loan has expired. The Timeshare
Loan was not originated in, or is subject to the laws of, any jurisdiction under
which the transfer, conveyance or assignment of such Timeshare Loan would be
unlawful, void or voidable.
(b)[Reserved]
(c)The related Obligor has not been released, in whole or in part, from any of
its material obligations in respect of the Timeshare Loan. The applicable
Obligor Note or Points Purchase Contract, if applicable, has not been satisfied,
canceled, rescinded or subordinated, in whole or in part, and no instrument has
been executed that would effect any such satisfaction, release, cancellation,
subordination or rescission. No instrument has been executed that would effect
any such release, satisfaction, cancellation, rescission or subordination.
(d)The sale of the related Timeshare Property has not been canceled by the
applicable Obligor or any originator. Any statutory or other applicable
cancellation or rescission period related to the sale of the Timeshare Property
has expired. The Timeshare Property purchased by the applicable Obligor has not
been surrendered in accordance with the terms of the relevant Mortgage or Points
Purchase Contract.
(e)Each Mortgage, Purchase Contract, Obligor Note or Points Purchase Contract,
and each other document in the related Timeshare Loan File is genuine and the
legal, valid and binding obligation of the applicable Obligor, is enforceable in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law), and is not subject to any dispute, right of setoff,
recoupment, counterclaim, or defense of any kind, whether arising out of
transactions concerning such Timeshare Loan or otherwise, and no such right has
been asserted with respect thereto.
(f)All of the related Timeshare Loan Servicing Files for such Timeshare Loan
have on or prior to the Closing Date (or the related Transfer Date) been
obtained by the Servicer and all the related Timeshare Loan Files are in the
possession of the Custodian, the Custodian has issued a Trust Receipt (as
defined in the Custodial Agreement) therefor and no Material Exceptions (as
defined in the Custodial Agreement) have been cited by the Custodian.
(g)The related Obligor Note is payable in United States Dollars.

I-1



--------------------------------------------------------------------------------




(h)The percentage of Timeshare Loans where the Obligor is not a citizen or
resident of, and making payments from, the United States, Puerto Rico, the U.S.
Virgin Islands or U.S. military bases does not exceed 7.50% of the Aggregate
Loan Balance as of the Initial Cut-Off Date or any Transfer Date.
(i)Such Timeshare Loan is not more than 30 days delinquent (without giving
effect to any applicable grace period) on any payment of principal or interest
as of the Initial Cut-Off Date or any Transfer Date.
(j)The aggregate amount owing from the related Obligor with respect to all
Timeshare Loans does not exceed $270,000 in the aggregate.
(k)The related Obligor Note evidences a fully amortizing debt obligation which
bears a fixed rate of interest, provides for substantially level monthly
payments of principal and interest (other than the final payment thereon), and
is for a term not exceeding 180 months.
(l)The related Obligor Note may be prepaid in full without penalty.
(m)The related Obligor has been instructed to remit all payments to the
Centralized Lockbox Account or such other lockbox account(s) at Approved
Financial Institutions that are subject to a Deposit Account Control Agreement
or a substantially similar control agreement, or as approved by the Indenture
Trustee, acting with the consent of the Holders representing not less than 51%
of the then Outstanding Note Balance of each Class of Notes.
(n)The related Obligor is not (i) a Person (other than an individual) that is
affiliated with or employed by Diamond Resorts Corporation or any of its
Affiliates, including the Servicer, or (ii) a Governmental Authority.
(o)[Reserved]
(p)The applicable assignment of Mortgage or Points Purchase Contract and the
endorsement of the related Obligor Note constitutes a duly executed, legal,
valid, binding and enforceable assignment or endorsement, as the case may be, of
such related Mortgage, related Points Purchase Contract, and related Obligor
Note, and all monies due or to become due thereunder, and all proceeds thereof.
(q)All of the condominium and apartment units related to the Timeshare Loans in
the Resorts are located in buildings whose construction has been completed and
certificate of occupancy has been issued, in the manner required by applicable
state and local laws.
(r)In the case of an Obligor Note secured by a Mortgage, the related Mortgaged
Property constitutes a fee interest in real property at one of the Resorts. The
related Mortgage has been duly filed and recorded with all appropriate
governmental authorities in all jurisdictions in which such related Mortgage is
required to be filed and recorded to create a valid, binding and enforceable
first Lien on the related Mortgaged Property and such related Mortgage creates a
valid, binding and enforceable first Lien on the related Mortgaged Property,
subject only to Permitted Liens; and the

I-2



--------------------------------------------------------------------------------




Seller, to the extent applicable, is in compliance with such Permitted Liens
respecting the right to the use of such related Mortgaged Property. In the case
of a Points Purchase Contract related to a Points-Based Loan, the related Unit,
if any, is an apartment or unit at a Resort and the related Points Purchase
Contract grants the related Obligor the right to use and occupy one or more
apartments or units at a Resort. The related Points Purchase Contract has been
duly filed and recorded with all appropriate governmental authorities in all
jurisdictions in which such related Points Purchase Contract is required to be
filed and recorded to enable the Issuer and its assigns to enforce the
revocation and termination rights granted in the Points Purchase Contract.
(s)Immediately prior to any transfer contemplated pursuant to this Agreement of
Timeshare Loans from the Seller to the Issuer, the Seller will own full legal
and equitable title to each such Timeshare Loan, free and clear of any Lien or
ownership interest in favor of any other Person. All of the Seller’s right,
title and interest in and to each such Timeshare Loan has been validly and
effectively transferred to the Issuer pursuant to this Agreement. All of the
Transferors' right, title and interest in and to each such Timeshare Loan has
been validly and effectively transferred to the Seller pursuant to the Purchase
Agreements.
(t)The related Mortgage or Points Purchase Contract, as the case may be,
contains customary and enforceable provisions so as to render the rights and
remedies of the holder thereof adequate for the practical realization against
the related Timeshare Property of the benefits of the security interests or
other remedies intended to be provided thereby. There is no exemption available
to the related Obligor which would interfere with the mortgagee’s right to
foreclose such related Mortgage, if applicable, or the Transferee’s right to
enforce its revocation and termination rights under the related Points Purchase
Contract other than that which may be available under applicable bankruptcy,
debt relief, homestead statutes or the Servicemembers Relief Act or similar
applicable laws.
(u)The Timeshare Loan is not and has not been secured by any collateral except
(i) the Lien of the related Mortgage or (ii) the Points Purchase Contract and
Points-Based Property, as the case may be.
(v)Each related Obligor Note, if secured by a Mortgage, is covered by a form of
lender’s title insurance policy or commitment issued by a title insurer
qualified to do business in the jurisdiction where the related Resort is
located, insuring the applicable originator and its successors and assigns as to
the first priority Lien of the related Mortgage in an amount equal to the Loan
Balance of such Mortgage Loan at origination. Such lender’s title insurance
policy, if actually issued, is in full force and effect. No claims have been
made under such lender’s title insurance policy, if any, and no prior holder of
such Mortgage Loan, including the applicable originator, has done or omitted to
do anything which would impair the coverage of such lender’s title insurance
policy.
(w)Interest is calculated on each Timeshare Loan on a simple interest basis.
(x)The proceeds of each Timeshare Loan have been fully disbursed and no
Timeshare Loan requires any additional performance by any Person.

I-3



--------------------------------------------------------------------------------




(y)The terms of each Mortgage, Points Purchase Contract and Obligor Note have
not been modified in any material respect.
(z)Each Timeshare Loan secured by a Mortgage is principally and directly secured
by or relates to an interest in real property.
(aa)Each Timeshare Loan secured by a Mortgage requires the Obligor to pay all
taxes, insurance premiums and maintenance costs with respect to the related
Mortgaged Property. Each Timeshare Loan secured by a Points Purchase Contract
requires the Obligor to pay all taxes, insurance premiums and maintenance costs
with respect to the related Resort or Collection, as applicable. There are no
delinquent taxes, ground rents, water charges, sewer rents, or assessments
outstanding with respect to any of the Timeshare Properties, nor any other
material outstanding Liens affecting the Timeshare Properties, other than
Permitted Liens.
(bb)    No consent, approval, order or authorization of, and no filing with or
notice to, any court or governmental authority in respect of any Obligor is
required which has not been obtained in connection with the transfer of any
Timeshare Loans to the Transferors, the Seller or the Issuer or in connection
with the pledge of any Timeshare Loans to the Indenture Trustee.
(cc)    No selection procedures reasonably believed by the Seller to be adverse
to the Noteholders were utilized in selecting any Timeshare Loans.
(dd)    Each Obligor Note constitutes an "instrument" under the Uniform
Commercial Code of the jurisdiction in which such Obligor Note will at all times
be located. Each Timeshare Loan which is not evidenced by an Obligor Note
constitutes either "tangible chattel paper" or a "payment intangible" within the
meaning of the Uniform Commercial Code in which such tangible chattel paper is
located, in the case of tangible chattel paper, or within the meaning of the
Uniform Commercial Code of the State of Delaware in the case of a payment
intangible. There is no more than one original executed copy of each Obligor
Note or Points Purchase Contract.
(ee)    The related Obligor has equity as of the Closing Date equal to at least
10% of the sale price of the Timeshare Property securing such Timeshare Loan.
(ff)    The related Obligor has not previously had any portion of a scheduled
payment delinquent for more than 180 days on a Timeshare Loan.
(gg)    The Timeshare Loan was originated in compliance with Underwriting
Guidelines attached hereto as Exhibit D (as such Underwriting Guidelines may be
amended from time to time in the manner provided for by the Transaction
Documents).
(hh)    Such Timeshare Loan is not more than 30 or more days’ delinquent on any
payment of principal or interest as of the Initial Cut-Off Date or Subsequent
Cut-Off Date, as applicable.
(ii)    With respect to any Points-Based Loan, all timeshare property and other
real estate interests which are identified as available for use by owners of
Points-Based Properties is (i) titled in the name of the Collection Trustee and
held in trust, free and clear of any Lien or ownership

I-4



--------------------------------------------------------------------------------




interest in favor of any Person, (ii) covered by a title insurance policy issued
by a title insurer qualified to do business in the jurisdiction where such
timeshare property or other real estate interest is located and (iii) related to
a Collection.
(jj)    With respect to any Points-Based Loan, none of the related Collection
Developer, Collection Trustee and/or Collection Association is in default under
the related Collection Trust Agreement or has caused the ratio of Points to
available intervals or units to fall below required levels.
(kk)    If such Timeshare Loan is a Subsequent Timeshare Loan, when such
Timeshare Loan is aggregated with all Timeshare Loans sold to the Issuer
pursuant to this Agreement, it satisfies the Subsequent Timeshare Loan Criteria.
(ll)    No holder of the Timeshare Loan has any existing or future obligations
or liabilities with respect to such Timeshare Loan or the related Obligor.





I-5



--------------------------------------------------------------------------------




Schedule II
Representations and Warranties as to Resorts
(a)Timeshare Properties.
(i)    The sale, offering for sale and financing of Timeshare Properties (A) do
not constitute the sale, or the offering for sale, of securities subject to
registration requirements of the Securities Act or any state or foreign
securities laws, (B) except to the extent that any such violation(s), either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, do not violate Timeshare Laws or any other law of any
state or foreign country in which sales or solicitation of Timeshare Properties
occur and (C) except to the extent that any such violation(s), either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, do not violate any consumer credit or usury laws of
any state or foreign country in which sales or solicitations of Timeshare
Properties occur. Except to the extent that any such failure(s), either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, the Diamond Resorts Entities have not failed to make
or cause to be made any registrations or declarations with any Governmental
Authority necessary to the ownership of the Resorts or to the conduct of their
business, including laws and regulations applicable to their business and
activities, the operation of the Resorts and the sale, or offering for sale, of
Timeshare Properties. Except to the extent that any such noncompliance, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, the Diamond Resorts Entities have, to the extent
required by their activities and businesses, complied with all laws and
regulations applicable to their businesses and activities.
(ii)    Schedule III (II(a)(ii)) hereto sets forth, with respect to each Resort,
(A) the states and countries in which Timeshare Properties with respect to such
Resort are being sold or marketed, (B) if such Resort is a Points Based Resort
and (C) for each Points Based Resort, the trust or other entity that is the
owner of the real property rights with respect to such Resort. The applicable
Diamond Resorts Entity has filed in each jurisdiction in which such filing is a
legal prerequisite to the marketing of the Timeshare Properties therein all
applicable documents with the appropriate Governmental Authorities required to
authorize the sale of Timeshare Properties in such jurisdictions and has
subjected each Resort to certain limitations, restrictions, conditions and
covenants as described in the timeshare declarations and as hereinafter set
forth in accordance with the provisions of any applicable laws, statutes or
regulations (such laws, statutes or regulations and all amendments,
modifications or replacements thereof and successors thereto, and all
regulations and guidelines promulgated thereunder or with respect thereto, now
or hereafter enacted, being hereinafter collectively referred to as the
“Timeshare Laws”), except for any failure to make such filings or any failure to
subject each Resort to certain limitations, restrictions, conditions and
covenants that could not reasonably be expected to have a Material Adverse
Effect. All material documents used in connection with the creation of the
Timeshare Properties, the sale of the Timeshare Properties and the operation of
the Resort as a timeshare resort, including, without limitation, the Declaration
(as hereinafter defined), by-laws and rules and regulations of the homeowner’s
association, the management agreement, the form of contract of sale and deeds,
and all other documents used by the Diamond Resorts Entities in connection with
the sale of Timeshare Properties,

II-1



--------------------------------------------------------------------------------




and the operation of the Resort as a timeshare resort and the regulation,
management and administration thereof comply with all Timeshare Laws, except for
any non-compliance that could not reasonably be expected to result in a Material
Adverse Effect. As used herein, the term “Declaration” means the declaration in
furtherance of a plan for subjecting the Resort to a timeshare form of
ownership, which Declaration contains covenants, restrictions, easements,
charges and liens and including, without limitation, provisions regarding the
identification of Timeshare Properties and the common areas and the regulation
and governance of the real property comprising the Resort as a timeshare regime.
(b)Timeshare Exchange Network. The exchange system operated by Diamond Resorts
International Club, Inc. (“THE Club®”) is being operated in compliance with all
applicable Timeshare Laws, except for any non-compliance that could not
reasonably be expected to result in a Material Adverse Effect. To the extent
Diamond Resorts Entities have entered into written agreements with Resort
Condominiums International, LLC, Interval International, Inc. or other exchange
networks, such Diamond Resorts Entities are members and participants pursuant to
validly executed and enforceable written agreements in Resort Condominiums
International, LLC, and/or Interval International, Inc. and/or other exchange
networks, as applicable. Such Diamond Resorts Entities have paid all fees and
other amounts due and owing under such agreements and are not otherwise in
default in any respect thereunder, except to the extent that could not
reasonably be expected to result in a Material Adverse Effect.
(c)Common Areas. To the extent that Diamond Resorts Entities are obligated to
construct common areas and amenities, the common areas and amenities appurtenant
to sold Timeshare Properties, and the streets and other off-site improvements
contained within the projects, have been completed or a bond insuring the
completion thereof has been obtained, except to the extent that such failure to
complete or post a bond is not reasonably likely to have a Material Adverse
Effect, and such interests in such common areas are free and clear of all Liens
except Permitted Liens.
(d)Homeowners’ Association, Maintenance Fees and Developer Subsidies. All
homeowners’ association, maintenance fees and/or developer subsidies, as
applicable, required to be paid by any Diamond Resorts Entity and which are past
due have been paid, except to the extent that such past due fees do not exceed
$3,000,000 in the aggregate.
(e)Condemnation. No condemnation or other proceeding in the nature of eminent
domain has been commenced or to any Diamond Resorts Entity’s best knowledge, is
threatened or contemplated with respect to all or any portion of any Resort or
for the relocation of roadways providing access to any Resort.
(f)Utilities and Public Access. Each Resort has rights of access to public ways
and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service such Resort for its respective intended uses. All public
utilities necessary to the full use and enjoyment of each Resort for are located
either in the public right-of-way abutting such Resort (which are connected so
as to serve such Resort without passing over the property) or in recorded
easements serving such Resort for its current purposes have been completed and
dedicated to public use and accepted by all Governmental Authorities.

II-2



--------------------------------------------------------------------------------




(g)Use of Property. Each Resort is used exclusively as a timeshare resort, hotel
and/or other appurtenant and related uses.
(h)Certificate of Occupancy; Licenses. All material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of
each Resort as a timeshare resort or hotel (collectively, the “Licenses”), have
been obtained and are in full force and effect. Each applicable Diamond Resorts
Entity shall keep and maintain all Licenses necessary for the operation of each
Resort as a timeshare resort. The use being made of each Resort is in conformity
with the certificate of occupancy issued for such Resort.
(i)Flood Zone. None of the improvements on any Resort are located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards or, if so located, flood insurance in commercially reasonable
amounts is in full force and effect with respect to each Resort.
(j)Physical Condition. Except as set forth on Schedule III (II(j)), each Resort,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; there exists on the
Closing Date or any Transfer Date no structural or other material defects or
damages in any Resort, whether latent (to the knowledge of the Diamond Resorts
Entities or otherwise; and no Diamond Resorts Entity has received on the Closing
Date or any Transfer Date notice from any insurance company or bonding company
of any defects or inadequacies in any Resort, or any part hereof, which would
materially adversely affect the insurability of the same or cause the imposition
of extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.
(k)Boundaries. All of the improvements which were included in determining the
appraised value of each Resort lie wholly within the boundaries and building
restriction lines of such Resort, and no improvements on adjoining properties
encroach upon such Resort, and no easements or other encumbrances upon the
applicable Resort encroach upon any of the improvements, so as to affect the
value or marketability of the applicable Resort except those which are insured
against by a title insurance policy.
(l)Filing and Recording Taxes. All transfer taxes, deed stamps, intangible taxes
or other amounts in the nature of transfer taxes required to be paid by any
Person under applicable legal requirements currently in effect in connection
with the transfer of any Timeshare Property to the applicable Obligor have been
paid.
(m)Illegal Activity. No portion of any Resort has been or will be purchased with
proceeds of any illegal activity.
(n)Embargoed Person. None of the funds or other assets of any Diamond Resorts
Entity constitute property of, or are beneficially owned, directly or
indirectly, by any Person subject

II-3



--------------------------------------------------------------------------------




to trade restrictions under U.S. law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. I et seq., and any executive orders
or regulations promulgated thereunder with the result that the investment in any
Diamond Resorts Entity (whether directly or indirectly), is prohibited by law or
the Notes issued by the Issuer are in violation of law (“Embargoed Person”). No
Embargoed Person has any interest of any nature whatsoever in any Diamond
Resorts Entity with the result that the investment in any Diamond Resorts Entity
(whether directly or indirectly), is prohibited by law or are in violation of
law. None of the funds of any Diamond Resorts Entity have been derived from any
unlawful activity with the result that the investment in any Diamond Resorts
Entity (whether directly or indirectly), is prohibited by law or is in violation
of law.
(o)Management Agreements. Each Resort Association which a Diamond Resorts Entity
currently manages was duly organized and is validly existing. Each agreement to
which a Diamond Resorts Entity is a party, pursuant to which management services
are currently being performed with respect to a Resort (each, a “Management
Agreement”), is in full force and effect. The applicable Diamond Resorts Entity
has performed in all material respects all of its obligations under each such
Management Agreement.
(p)Insurance. Each Resort which is currently managed by a Diamond Resorts Entity
is insured through the applicable Resort Association if there is one, and if
not, through a Diamond Resorts Entity, in the event of fire or other casualty
for the full replacement value thereof, and in the event that the Timeshare
Properties should suffer any loss covered by casualty or other insurance, upon
receipt of any Insurance Proceeds, the Resort Associations, or a Diamond Resorts
Entity, are required, during the time such Timeshare Properties are covered by
such insurance, under the applicable governing instruments either to repair or
rebuild the portions of the applicable Resorts. Each Resort in the United States
which is currently managed by a Diamond Resorts Entity and which is located in a
designated flood plain maintains flood insurance in an amount not less than the
maximum level available under the National Flood Insurance Program.
(q)Litigation. No action, suit, proceeding or investigation is pending or, to
the best of the knowledge of any Representing Party, threatened against any
Resort Association or any Resort which is currently managed by a Diamond Resorts
Entity that, if adversely determined, would have a material adverse impact on
the Resorts, the Collections or the value of the Notes.





II-4



--------------------------------------------------------------------------------




Schedule III (II(a)(ii))
Marketing By States and Countries


Name of Resort
Location of Sales1,2,3
Point Based Resort?
If Points Based, Owner of Real Property Rights
Bent Creek Golf Village
Sevier County, TN; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Cypress Pointe I
Orange County, FL; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Cypress Pointe II
Orange County, FL; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Daytona Beach Regency
Volusia County, FL;
DRUSC locations
Yes
First American Trust, FSB, as Trustee
Desert Paradise
Clark County, NV;
DRUSC locations
Yes
First American Trust, FSB, as Trustee
Desert Isle of Palm Springs
No on-site sales
DRUSC locations
Yes
First American Trust, FSB, as Trustee
Dunes Village Resort
No on-site sales;
DRUSC locations
Yes
First American Trust, FSB, as Trustee
Flamingo Beach Resort & Villas
St. Maarten,
DRUSC locations
Yes
First National Trustee Company (UK) Ltd., as Trustee through its subsidiary,
Saint Maarten Title Limited
Grand Beach I
Orange County, FL; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Grand Beach II
Orange County, FL; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Greensprings Vacation Resort
James City County, VA; DRUSC locations
Yes
First American Trust, FSB, as Trustee
The Historic Powhatan Resort
James City County, VA; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Island Links
No on-site sales;
DRUSC locations
Yes
First American Trust, FSB, as Trustee
Ka’anapali Beach
Maui, HI; DRHC locations
Yes
First American Trust, FSB, as Trustee


III-1



--------------------------------------------------------------------------------




Name of Resort
Location of Sales1,2,3
Point Based Resort?
If Points Based, Owner of Real Property Rights
Lake Tahoe Vacation Resort
El Dorado County, CA; DRUSC and DRCC locations
Yes
First American Trust, FSB, as Trustee
London Bridge Resort
No on-site sales;
DRUSC locations
Yes
First American Trust, FSB, as Trustee
Mystic Dunes Resort
Osceola County, FL; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Palm Canyon Resort and Spa
Riverside County, CA
DRUSC locations
Yes
First American Trust, FSB, as Trustee
The Point at Poipu
Kauai, HI; DRHC locations
Yes
First American Trust, FSB, as Trustee
Polo Towers Suites
Clark County, Nevada; DRUSC and DRCC Locations4
Yes
First American Trust, FSB, as Trustee
Polynesian Isles
No on-site sales;
DRUSC Locations
Yes
First American Trust, FSB, as Trustee
The Ridge on Sedona Golf
Yavapai County, AZ; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Ridge Pointe
No on-site sales;
DRUSC Locations
Yes
First American Trust, FSB, as Trustee
Riviera Beach Resort and Spa
Orange County, CA
DRUSC Locations
Yes
First American Trust, FSB, as Trustee
Riviera Oaks Resort and Racquet Club
San Diego County, CA
DRUSC Locations
Yes
First American Trust, FSB, as Trustee
Riviera Shores Resort
No on-site sales
DRUSC Locations
Yes
First American Trust, FSB, as Trustee
Royal Dunes at Port Royal
No sales at this time
No
NA
Royal Palm Beach
No on-site sales;
DRUSC locations
Yes
First National Trustee Company (UK) Ltd., as Trustee through its subsidiary,
Saint Maarten Title Limited
San Luis Bay Inn
San Luis Obispo County, CA; DRUSC and DRCC locations
Yes
First American Trust, FSB, as Trustee
Scottsdale Links Resort
No on-site sales; DRUSC locations
Yes
First American Trust, FSB, as Trustee


III-2



--------------------------------------------------------------------------------




Name of Resort
Location of Sales1,2,3
Point Based Resort?
If Points Based, Owner of Real Property Rights
Scottsdale Villa Mirage
Maricopa County, AZ; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Sedona Springs
No on-site sales;
DRUSC locations
Yes
First American Trust, FSB, as Trustee
Sedona Summit
Yavapai County, AZ; DRUSC, DRHC, & DRCC locations
Yes
First American Trust, FSB, as Trustee
The Suites at Fall Creek
Taney County, MO; DRUSC locations
Yes
First American Trust, FSB, as Trustee
Tahoe Beach & Ski Club
No on-site sales;
DRUSC & DRCC Locations
Yes
First American Trust, FSB, as Trustee
Tahoe Seasons Resort
No on-site sales
DRUSC Locations
Yes
First American Trust, FSB, as Trustee
Villas at Poco Diablo
No on-site sales;
DRUSC locations
Yes
First American Trust, FSB, as Trustee
Villas at Polo Towers
Clark County, NV;
DRUSC and DRHC locations4
Yes
First American Trust, FSB, as Trustee
Villas de Santa Fe
No on-site sales;
DRUSC locations
Yes
First American Trust, FSB, as Trustee
Villas of Sedona
No on-site sales; DRUSC locations
Yes
First American Trust, FSB, as Trustee



1 Diamond Resorts U.S. Collection (“DRUSC”) memberships are currently sold at
sales centers located in the following states: Arizona, California, Florida,
Missouri, Nevada, Tennessee, Virginia, and St. Maarten, N.A.(collectively
referred to as “DRUSC locations”). DRUSC is registered, or exempt from
registration or other regulations, to market or sell memberships except in the
following states: Hawaii, Idaho, Nebraska, and West Virginia.
2 Diamond Resorts Hawaii Collection (“DRHC”) memberships are currently sold at
sales centers located in Hawaii and Florida (collectively referred to as “DRHC
locations”). DRHC is registered, or exempt from registration or other
regulations, to market or sell memberships in the following states: Alaska,
Arizona, California, Florida, Georgia, Hawaii, Kansas, Maine, Massachusetts,
Michigan, Missouri, Nevada, New Mexico, North Carolina, North Dakota, Ohio,
Oklahoma, Pennsylvania, Texas, Vermont, Wisconsin, and Wyoming.
3 Diamond Resorts California Collection (“DRCC”) memberships are not actively
sold, however, are legally able to be sold at sales centers located in the
following states: California, and Nevada (collectively referred to as “DRCC
locations”). DRCC is registered, or exempt from registration or other
regulations, to market or sell memberships in the following states: Alaska,
California, Georgia, Kansas, Maine, Massachusetts, Missouri, Nevada, New Mexico,
North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Vermont,
Washington, Wisconsin and Wyoming.

III-3



--------------------------------------------------------------------------------




4 This timeshare plan is registered for sale in Nevada, and some intervals are
held by Diamond Resorts Polo Development, LLC.




 

III-4



--------------------------------------------------------------------------------




Schedule III (II(j))
Physical Condition
The Developer was not the developer of the Poipu Point condominium (completed in
1993); the Ka’anapali Beach Vacation Resort (completed in 1988); or The Villas
at Polo Towers (completed in 2006). As a result, the Association does not hold
any warranties, express or implied, on the Collection accommodations or the
component sites. The resort interests were conveyed to the Trustee “as is.
Ka’anapali Beach Resort
A lawsuit alleging a construction defect by the manufacturer of the rooftop
space frame was filed by the Company or one or more of its affiliates (the
“Developer”) in its pursuit to help the association in the matter of determining
whether there are any grounds to seek relief against the manufacturer of said
space frame. Settlement in the amount of $2.465MM has been reached with the
three defendants and the case has been dismissed.
Water intrusion issues have also been discovered around the resort, including
the sealant around the entire property, the driveway, porte-cochere and parking
structure. The extent of the damage, recommendations for repair and evaluation
of financial responsibility are currently being considered.
The Point at Poipu
The exterior walls of all buildings in The Point at Poipu condominium have
experienced damage due to water intrusion. The Board of Directors of the
condominium association for The Point at Poipu (“Poipu Condominium Board”) had a
study performed to determine the scope and extent of the damage and the cost of
any necessary repair work. Based on the results of such study, the Poipu
Condominium Board has concluded to initiate a water intrusion assessment to pay
for the repair work. The Developer has determined that it will pay for such
assessments relative to certain Points purchased by owners in 2011, including
any Points purchased on and subsequent to the last Revision Date on page 1 of
the Hawaii Disclosure Statement purchasers receive, however, the Developer is
not assuming responsibility for the payment of any other assessment made to
Collection Members in the future that are unrelated to the repair of such water
intrusion damage at The Point at Poipu condominium. Construction work to repair
the damage has commenced in 2012, with an estimated completion date of May 31,
2017. These dates and construction timeframe estimates are approximate only and
could change in the future due to unforeseen events, inclement weather, and
other events that are beyond the control of the Poipu Condominium Board. In
order to conduct the necessary repair work, the Poipu Condominium Board
anticipates that only one building at a time will be completely closed off from
occupancy.
Lake Tahoe Vacation Resort
Numerous instances of improper installation or construction techniques by the
contractor have been discovered at Lake Tahoe Vacation Resort. These
construction defects have resulted or may result in some structural defects,
including water intrusion in the roof and the parking garage and in the
bathrooms and exterior walls of a significant number of units at the resort. In
order to secure the

III-5



--------------------------------------------------------------------------------




correction of these defects, the Developer filed an action against the
contractor seeking repairs and in some instances replacement of physical
components of the resort and correction of the effects of any resulting defects
and/or water intrusion. This action settled for $25 million. The repairs are
underway at the resort and are anticipated to be completed in 2015. The use of
the affected units may be temporarily interrupted during the course of making
the repairs.
All or portions of the Lake Tahoe Vacation Resort are located within a Very High
Fire Hazard Severity Zone. Prospective purchasers are provided with a separate
disclosure document required under California Government Code Section 51183.5.
San Luis Bay Inn
All or portions of the San Luis Bay Inn resort are located within a Special
Flood Hazard Area, as designated by the Federal Emergency Management Agency.
Prospective purchasers are provided with a separate disclosure document required
under California Government Code Section 8589.3.
The resort also lies within an Area of Potential Flooding as shown on an
inundation map. Purchasers are provided with a separate disclosure document
required under California Government Code Section 8589.4.
The resort is also located within five (5) miles of the Diablo Canyon nuclear
power plant. It is within the basic emergency planning zone, the area
surrounding each of California’s nuclear power plants, in which both state and
federal governments require planning to protect the public in the unlikely event
of a serious accident at the plant. Plans for public information and for a full
range of protective actions, including evacuation, have been developed by local
emergency services offices.
Scottsdale Links
There are currently ten (10) units dedicated to Diamond Resorts U.S. Collection
that are actually not available for guest use and points being sold against this
inventory are not supported because these units are being utilized for back
office operations. In the meantime, Diamond Resorts U.S. Collection Development,
LLC (the “DRUSC”) has used developer space to accommodate owner requests and
maintain the one-to-one property to points ratio required by law.
Desert Paradise
There are currently four (4) units at Desert Paradise Resort that are dedicated
to Diamond Resorts U.S. Collection that are actually not available for guest use
and points being sold against this inventory are not supported because these
units are being utilized for back office operations. In the meantime, DRUSC has
used developer space to accommodate owner requests and maintain the one-to-one
property to points ratio required by law.
 

III-6



--------------------------------------------------------------------------------




Exhibit A
Schedule of Timeshare Loans
[Electronic Schedule of Timeshare Loans on File with the Indenture Trustee]



A-1



--------------------------------------------------------------------------------




Exhibit B
Form of [Qualified Substitute Timeshare Loan][Subsequent Timeshare Loan]
Transfer Certificate
TRANSFER OF TIMESHARE LOANS
PURSUANT TO
SALE AGREEMENT
DIAMOND RESORTS OWNER TRUST 2013-2
This TRANSFER OF TIMESHARE LOANS (this "Subsequent Transfer Certificate"), dated
______ __, 20__, is acknowledged by Diamond Resorts Seller 2013-2, LLC, a
Delaware limited liability company (the "Seller") and Diamond Resorts Owner
Trust 2013-2, a Delaware statutory trust (the "Issuer"). Capitalized terms not
defined herein shall have the meanings assigned to them in or incorporated by
reference in that certain Sale Agreement, dated as of November 20, 2013, by and
between the Seller, as seller and the Issuer, as purchaser (the "Sale
Agreement").
The Seller, concurrently with the execution and delivery hereof, does hereby
sell, transfer, assign and grant to the Issuer, pursuant to Section [2(b)][2(c)]
of the Sale Agreement, and the Issuer does hereby purchase and accept such
transfer, assignment and grant, all right, title and interest of the Seller in
and to (i) the Timeshare Loans listed on the Schedule of Timeshare Loans
attached as Exhibit A to the Sale Agreement and amended in regard to the
[Qualified Substitute Timeshare Loans][Subsequent Timeshare Loans] on the date
hereof and (ii) the other Conveyed Timeshare Property related to such Timeshare
Loans.
This Transfer Certificate sets forth the following additional terms applicable
to the Sale Agreement in connection with this transfer of the Timeshare Loans:
Section 1    Definitions
"Transfer Date" means ______________, 20__.
"Subsequent Cut-Off Date" means the close of business on _______________, 20__.
Section 2    Ratification of Agreement. As supplemented by this Transfer
Certificate, the Sale Agreement is in all respects ratified and confirmed and,
as so supplemented by this Transfer Certificate, shall be read, taken and
construed as one and the same instrument.
Section 3    Governing Law. This Transfer Certificate shall be governed by, and
construed in accordance with, the laws of the State of New York (including,
without limitation, Section 5-1401 of the General Obligations Law).
Section 4    Counterparts. This Transfer Certificate may be executed in two
counterpart copies, which copies taken together shall constitute one instrument.
[Signatures on next page]

B-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Seller and the Issuer have caused this Transfer
Certificate to be duly executed by their respective officers thereto duly
authorized as of the date and year first above written.


SELLER:
DIAMOND RESORTS SELLER 2013-2, LLC




By:                    
Name: Yanna Huang
Title: Treasurer


Acknowledged and Agreed:


ISSUER:
DIAMOND RESORTS OWNER TRUST 2013-2


By: DIAMOND RESORTS FINANCIAL SERVICES, INC., as administrator


By:    
   
   Name: Yanna Huang
   Title: Treasurer


 






















B-2



--------------------------------------------------------------------------------




Exhibit C
Form Of Lost Note Affidavit
STATE OF ___________
COUNTY OF _________
______________ ("Affiant"), on behalf of and as _________________ of Diamond
Resorts Seller 2013-2, LLC, a Delaware limited liability company (the "Seller"),
being duly sworn, deposes and says:
1.    This Lost Note Affidavit is being delivered by the Affiant pursuant to
Section 7(n) of the Sale Agreement (the "Agreement"), dated as of November 20,
2013, by and between the Seller and Diamond Resorts Owner Trust 2013-2, a
Delaware statutory trust, as the Issuer. Unless otherwise defined herein,
capitalized terms have the meanings ascribed to such terms in the Agreement and
the Standard Definitions thereto.
2.    That ____________________________________________ has issued an [Obligor
Note] [Points Purchase Contract] evidencing a Timeshare Loan dated
__________________ in the principal amount of $_________________ [(the "Original
Note")] [the ("Original Contract")] to ______________________.
3.    The [Original Note] [Original Contract] has been lost, destroyed, or
stolen so that it cannot be found or produced, and the Seller has not endorsed,
assigned, sold, pledged, hypothecated, negotiated or otherwise transferred the
[Original Note] [Original Contract] or an interest therein.
4.    That the Seller has made a diligent effort to find the [Original Note]
[Original Contract].
5.    It is understood by the Seller that if the [Original Note] [Original
Contract] is found, that it will surrender said [Original Note] [Original
Contract] to the Custodian or its permitted successors and assigns for
cancellation.
___________________________________


The foregoing affidavit was sworn to and subscribed before me this _____ day of
_____________, _______, by ______________, as __________________________ of
Diamond Resorts Seller 2013-2, LLC, who is personally known to me or who has
produced _________________________________________ as identification and who did
take an Oath.
___________________________________
(AFFIX NOTARIAL SEAL)    Notary Public, State of __________
(Name)
Commission Number: _________________    My Commission Expires:

B-0



--------------------------------------------------------------------------------






Exhibit D
    
Underwriting Guidelines


 
 
 
*INTEREST RATE % (BASED ON LOYALTY LEVEL OF PURCHASE)
FICO TIER
FICO SCORE
DOWN PAYMENT
STANDARD
WELCOME TO DIAMOND (4K)
SILVER (15K)
GOLD (30K)
PLATINUM (50K)
TERM            (MONTHS)
Tier 1
>800
 
 
 
 
 
 
 
Tier 2
700 - 799
10% - 19.99%
17.99
16.99
14.99
12.99
11.99
60, 84, 120
Tier 3
650 - 699
20%+
16.99
14.99
12.99
10.99
10.99
60, 84, 120
Tier 4
600 - 649
15% - 19.99%
17.99
16.99
14.99
12.99
11.99
60, 84, 120
20%+
16.99
14.99
12.99
11.99
11.99
60, 84, 120
Tier 5
575 - 599
30%
17.99
17.99
17.99
17.99
17.99
60, 84, 120
Tier 6
525 - 574
50%
17.99
17.99
17.99
17.99
17.99
60, 84, 120
Tier 7
<525
100%
n/a
n/a
n/a
n/a
n/a
n/a












C-1



--------------------------------------------------------------------------------




Annex A


Standard Definitions
Final


“17g-5” shall have the meaning set forth in Section 8.06(d) of the Indenture.
“Acceleration Event” shall have the meaning specified in Section 6.06 of the
Indenture.
“Acceptable Attorney” shall have the meaning specified in Section 1.2(b) of the
Custodial Agreement.
“Act” shall have the meaning specified in Section 1.04 of the Indenture.
“Administration Agreement” shall mean that certain administration agreement,
dated as of the Closing Date, by and among the Issuer, the Indenture Trustee and
the Administrator.
“Administrator” shall mean Diamond Resorts Financial Services, Inc.
“Administrator Expenses” shall mean the reasonable out-of-pocket expenses of the
Administrator in connection with its duties under the Administration Agreement
and any taxes owed pursuant to Section 8.07 of the Indenture.
“Administrator Fee” shall equal $1,000 paid annually.
“Adverse Claim” shall mean any claim of ownership or any lien, security
interest, title retention, trust or other charge or encumbrance, or other type
of preferential arrangement having the effect or purpose of creating a lien or
security interest, other than the interests created under the Indenture in favor
of the Indenture Trustee and the Noteholders.
“Affiliate” shall mean any Person: (a) which directly or indirectly controls, or
is controlled by, or is under common control with such Person; (b) which
directly or indirectly beneficially owns or holds five percent (5%) or more of
the voting stock of such Person; or (c) for which five percent (5%) or more of
the voting stock of which is directly or indirectly beneficially owned or held
by such Person. The term “control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.
“Aggregate Loan Balance” means the sum of the Loan Balances for all Timeshare
Loans (except Defaulted Timeshare Loans).
“Aggregate Closing Date Collateral Balance” shall mean an amount equal to the
sum of (i) the Aggregate Loan Balance as of the Initial Cut-Off Date and (ii)
$47,000,000.

B-0



--------------------------------------------------------------------------------




“Aggregate Collateral Balance” shall mean an amount equal to the sum of (i) the
Aggregate Loan Balance and (ii) the Prefunding Loan Balance.
“Aggregate Outstanding Note Balance” shall mean the sum of the Outstanding Note
Balances for all Classes of Notes.
“Applicable Procedures” shall have the meaning specified in Section 2.04(d)(i)
of the Indenture.
“Applicable Review Period” shall have the meaning specified in Section 1.2(a) of
the Custodial Agreement.
“Approved Financial Institution” shall mean a federal or state-chartered
depository institution or trust company having a combined surplus and capital of
at least $100,000,000 and further having (a) commercial paper, short-term debt
obligations, or other short-term deposits that are rated at least “A-1” by S&P,
if the deposits are to be held in the account for 30 days or less, or (b) having
long-term unsecured debt obligations that are rated at least “AA” by S&P, if the
deposits are to be held in the account more than 30 days. Notwithstanding the
foregoing, if an account is held by an Approved Financial Institution, following
a downgrade, withdrawal, qualification, or suspension of such institution’s
rating, each account must promptly (and in any case within not more than 30
calendar days) be moved with written notice to the Indenture Trustee, to an
Approved Financial Institution.
“Assignment of Mortgage” shall mean, with respect to a Mortgage Loan, a written
assignment of one or more Mortgages from the original maker of such Mortgage
Loan to the Indenture Trustee, for the benefit of the Noteholders, relating to
one or more Timeshare Loans in recordable form, and signed by an Authorized
Officer of all necessary parties, sufficient under the laws of the jurisdiction
wherein the related Mortgaged Property is located to give record notice of a
transfer of such Mortgage and its proceeds to the Indenture Trustee.
“Assumption Date” shall have the meaning specified in Section 5.16(f) of the
Indenture.
“Attorney’s Bailee Letter” shall have the meaning specified in Section 1.2(b) of
the Custodial Agreement.
“Authorized Officer” shall mean, with respect to any corporation, limited
liability company or partnership, the Chairman of the Board, the President, any
Vice President, the Secretary, the Treasurer, any Assistant Secretary, any
Assistant Treasurer, Managing Member and each other officer of such corporation
or limited liability company or the general partner of such partnership
customarily performing functions similar to those performed by any of the above
designated officers, and with respect to a particular matter, any other officer
to whom such matter is referred because of such officer’s knowledge and
familiarity with the particular subject or such officer specifically authorized
in resolutions of the Board of Directors of such corporation or managing member
of such limited liability company to sign agreements, instruments or other
documents in connection




--------------------------------------------------------------------------------




with this Indenture on behalf of such corporation, limited liability company or
partnership, as the case may be.
“Available Funds” shall mean for any Payment Date, (A) all funds on deposit in
the Collection Account after making all transfers and deposits required from or
by (i) the Servicer pursuant to the Indenture, (ii) the Reserve Account pursuant
to Section 3.02(b) of the Indenture (other than any Reserve Account Draw
Amounts), (iii) the Prefunding Account pursuant to Section 3.02(c) of the
Indenture, (iv) the Capitalized Interest Account pursuant to Section 3.02(d) of
the Indenture, and (v) the Seller or the Issuer pursuant to Section 4.04 of the
Indenture, less (B) amounts on deposit in the Collection Account related to
collections related to any Due Periods subsequent to the Due Period related to
such Payment Date.
“Back-Up Servicer” shall mean Wells Fargo Bank, National Association and its
permitted successors and assigns, as provided in the Indenture.
“Back-Up Servicing Fee” shall mean for any Payment Date, an amount equal to the
product of (i) one-twelfth of 0.04% and (ii) the Aggregate Loan Balance as of
the first day of the related Due Period.
“Bankruptcy Code” shall mean the federal Bankruptcy Code, as amended (Title 11
of the United States Code).
“Benefit Plan” shall mean an “employee benefit plan” as defined in Section 3(3)
of ERISA that is subject to Title I of ERISA or any other “plan” as defined in
Section 4975(e)(1) of the Code that is subject to Section 4975 of the Code or
any entity whose underlying assets include plan assets by reason of an employee
benefit plan’s or plan’s investment in such entity or any plan that is subject
to any substantially similar provision of federal, state or local law.
“Business Day” shall mean any day other than (i) a Saturday or a Sunday, or (ii)
a day on which banking institutions in New York City, the city in which the
Servicer is located or the city in which the Corporate Trust Office is located,
are authorized or obligated by law or executive order to be closed.
“Capitalized Interest Account” shall mean the account maintained by the
Indenture Trustee pursuant to Section 3.02(d) of the Indenture.
“Capitalized Interest Account Initial Deposit” shall equal $511,000.
“Capitalized Interest Requirement” shall mean for each Determination Date during
the Prefunding Period, an amount equal to the product of (i) one-twelfth of the
weighted average Note Rates of each Class of Notes and (ii) the Prefunding
Account Initial Deposit.
“Cash Accumulation Event” shall commence on any Determination Date if the
average of the Delinquency Levels for the last three Due Periods is greater than
or equal to 7.00% and shall continue until the Determination Date where the
average of the Delinquency Levels for the last three Due Periods is less than
7.00%.




--------------------------------------------------------------------------------




“Cede & Co.” shall mean the initial registered holder of the Notes, acting as
nominee of The Depository Trust Company.
“Centralized Lockbox Account” shall have the meaning specified in Section
5.02(a) of the Indenture.
“Certificate of Trust” shall mean the Certificate of Trust in the form attached
as Exhibit A to the Trust Agreement.
“Certified Translation Document” shall have the meaning specified in Section
1.2(c) of the Custodial Agreement.
“Class” shall mean, as the context may require, any of the Class A Notes or
Class B Notes.
“Class A Notes” shall have the meaning specified in the Recitals of the Issuer
in the Indenture.
“Class B Notes” shall have the meaning specified in the Recitals of the Issuer
in the Indenture.
“Class A Percentage Interest” shall mean for any Payment Date, a percentage
equal to (i) the Outstanding Note Balance of the Class A Notes divided by (ii)
the Aggregate Outstanding Note Balance.
“Class B Percentage Interest” shall mean for any Payment Date, a percentage
equal to (i) the Outstanding Note Balance of the Class B Notes divided by (ii)
the Aggregate Outstanding Note Balance.
“Clearstream” shall mean Clearstream Banking, société anonyme, a limited
liability company organized under the laws of Luxembourg.
“Closing Date” shall mean November 20, 2013.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and any successor statute, together with the rules and regulations
thereunder.
“Collection” shall mean a vehicle holding real estate underlying a Points-Based
Property, evidenced by a trust agreement by which a Collection Developer
transfers legal title to deeded fee simple or leasehold interests in Units at a
Resort to a Collection Trustee pursuant to a Collection Trust Agreement. For
purposes of the Transaction Documents and Timeshare Loans, each of Diamond
Resorts U.S. Collection, Diamond Resorts Hawaii Collection and Diamond Resorts
California Collection is a Collection.
“Collection Account” shall mean the account established and maintained by the
Indenture Trustee pursuant to Section 3.02(a) of the Indenture.




--------------------------------------------------------------------------------




“Collection Association” shall mean any of Diamond Resorts U.S. Collection
Members Association, Inc., Diamond Resorts Hawaii Collection Members
Association, Inc. or Diamond Resorts California Members Association, Inc.
“Collection Developer” shall mean Diamond Resorts U.S. Collection Development,
LLC, Diamond Resorts Hawaii Collection Development, LLC or Diamond Resorts
California Collection Development, LLC.
“Collection Policy” shall mean those collection policies and practices of the
initial Servicer in effect as of a specified date; and for any successor
Servicer shall mean the collection policies and practices of such successor in
effect on the date which it commences servicing. The Collection Policy of the
initial Servicer in effect on the Closing Date is attached as Exhibit I to the
Indenture.
“Collection Reports” shall have the meaning set forth in Section 5.16(b) of the
Indenture.
“Collection Trust Agreement” shall mean each trust agreement by and among the
Collection Trustee and the related Collection Developer and Collection
Association.
“Collection Trustee” shall mean First American Trust, FSB, a federal savings
bank.
“Continued Errors” shall have the meaning specified in Section 5.16(f)(i) of the
Indenture.
“Conveyed Timeshare Property” shall have the meaning specified in Section 2(b)
of the Sale Agreement.
“Corporate Trust Office” shall mean (i) the office of the Indenture Trustee,
which office is at the address set forth in Section 13.03 of the Indenture, or
(ii) the office of the Owner Trustee, which is at the address set forth in
Section 2.2 of the Trust Agreement, as applicable.
“Cumulative Default Level” shall mean, for any Determination Date, (i)(A) the
sum of the Loan Balances of all Timeshare Loans that became Defaulted Timeshare
Loans since the Closing Date (other than Defaulted Timeshare Loans for which the
Seller has exercised its option to repurchase or substitute pursuant to Section
6(b) of the Sale Agreement) minus (B) all recoveries or remarketing proceeds
received in respect of Defaulted Timeshare Loans for which the Seller did not
exercise its option to repurchase or substitute pursuant to Section 6(b) of the
Sale Agreement since the Closing Date, divided by (ii) the Aggregate Closing
Date Collateral Balance (expressed as a percentage).
“Custodial Agreement” shall mean that certain custodial agreement, dated as of
the Closing Date, by and among, the Custodian, the Indenture Trustee, the
Servicer and the Issuer.
“Custodial Delivery Failure” shall have the meaning specified in Section 2.5 of
the Custodial Agreement.




--------------------------------------------------------------------------------




“Custodial Expenses” shall mean reasonable out-of-pocket expenses and
indemnities of the Custodian incurred in connection with performance of the
Custodian’s obligations and duties under the Custodial Agreement.
“Custodial Fees” shall mean such fees as the Custodian shall charge from time to
time for access to Timeshare Loan Files, as specified in the Custodial
Agreement.
“Custodian” shall mean Wells Fargo Bank, National Association or its permitted
successors and assigns.
“Cut-Off Date” shall mean, with respect to (i) the Initial Timeshare Loans, the
Initial Cut-Off Date and (ii) any Qualified Substitute Timeshare Loan or
Subsequent Timeshare Loan, the related Subsequent Cut-Off Date.
“Cut-Off Date Loan Balance” shall mean the Loan Balance of a Timeshare Loan as
of its related Cut-Off Date.
“Declaration” means the declaration in furtherance of a plan for subjecting a
Resort or a Collection to a timeshare form of ownership, which declaration
contains covenants, restrictions, easements, charges, liens and including,
without limitation, provisions regarding the identification of Timeshare
Property and the common areas and the regulation and governance of the real
property comprising such Resort or such Collection as a timeshare regime.
“Default” shall mean an event which, but for the passage of time, would
constitute an Event of Default under the Indenture.
“Default Level” shall mean, for any Due Period, (i) (A) the sum of the Loan
Balances of all Timeshare Loans that became Defaulted Timeshare Loans during
such Due Period (other than Defaulted Timeshare Loans for which the Seller has
exercised its option to repurchase or substitute pursuant to Section 6(b) of the
Sale Agreement) minus (B) any recoveries or remarketing proceeds received during
such Due Period in respect of any Defaulted Timeshare Loans for which the Seller
did not exercise its option to repurchase or substitute pursuant to Section 6(b)
of the Sale Agreement, divided by (ii) the Aggregate Loan Balance on the first
day of such Due Period (expressed as a percentage).
“Defaulted Timeshare Loan” is any Timeshare Loan for which any of the earliest
following events may have occurred: (i) any payment or part thereof has been
delinquent more than 180 days as of the end of the related Due Period (as
determined by the Servicer in accordance with the Servicing Standard), (ii) the
Servicer has initiated cancellation or foreclosure or similar proceedings with
respect to the related Timeshare Property or has received the related mutual
release agreement, assignment or deed in lieu of foreclosure, or (iii) provided
that such Timeshare Loan is at least one day delinquent, the Servicer has
determined that such Timeshare Loan should be fully written off in accordance
with the Credit and Collection Policy.
“Deferred Interest Amount” shall mean an amount equal to sum of (i) interest
accrued during the related Interest Accrual Period at the applicable Note Rate
on such unreimbursed Note




--------------------------------------------------------------------------------




Balance Write-Down Amounts applied to such Class prior to such Payment Date and
(ii) any unpaid Deferred Interest Amounts from prior Payment Dates, plus
interest thereon at the applicable Note Rate, to the extent permitted by law.
“Definitive Note” shall have the meaning specified in Section 2.02 of the
Indenture.
“Delinquency Level” shall mean, for any Due Period, the sum of the Loan Balances
of all Timeshare Loans (other than Defaulted Timeshare) that are 61 days or more
delinquent on the last day of such Due Period (as determined by the Servicer in
accordance with the Servicing Standard) divided by the Aggregate Loan Balance on
the last day of such Due Period (expressed as a percentage).
“Delivery Date” shall have the meaning specified in Section 1.1(b) of the
Custodial Agreement.
“Deposit Account Control Agreement” shall mean a deposit account control
agreement for a lockbox account (including the Centralized Lockbox Account), as
it may be amended, supplemented or otherwise modified from time to time.
“Depository” shall mean an organization registered as a “clearing agency”
pursuant to Section 17A of the Securities Exchange Act of 1934, as amended. The
initial Depository shall be The Depository Trust Company.
“Depository Agreement” shall mean the letter of representations, between the
Issuer, the Indenture Trustee and the Depository.
“Depository Participant” shall mean a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Depository effects
book-entry transfers and pledges securities deposited with the Depository.
“Determination Date” shall mean, with respect to any Payment Date, the 15th day
of the month in which such Payment Date occurs or, if such date is not a
Business Day, then the next succeeding Business Day.
“DRFS” shall mean Diamond Resorts Financial Services, Inc., a Nevada
corporation.
“Diamond Resorts Entity” means the Issuer, the Seller, the Servicer, each
Performance Guarantor, each Collection Developer and their respective
Affiliates.
“Diamond Resorts Marketing and Sales Percentage” shall equal the average of the
selling and marketing expenses as a percentage of total Timeshare Property sales
as reported by DRII, over the last four quarters; provided that if such quarter
is a quarter ending on December 31, the Diamond Resorts Marketing and Sales
Percentage will be based on the selling and marketing expenses for the most
recent year.
“DRC” shall mean Diamond Resorts Corporation, a Maryland corporation.




--------------------------------------------------------------------------------




“DRII” shall mean Diamond Resorts International, Inc., a Delaware corporation.
“Due Period” shall mean with respect to any Payment Date is the immediately
preceding calendar month.
“Eligible Bank Account” shall mean a segregated account, which may be an account
maintained with the Indenture Trustee, which is either (a) maintained with a
depository institution or trust company whose long‑term unsecured debt
obligations are rated at least BBB by S&P and whose short‑term unsecured
obligations are rated at least A‑2 by S&P; or (b) a trust account or similar
account maintained at the corporate trust department of the Indenture Trustee,
acting in a fiduciary capacity, and the account is governed by Title 12 section
9.10(b) of the U.S. Code of Federal Regulations (Title 12 Regulations) or a
similar U.S. state law.
“Eligible Investments” shall mean one or more of the following obligations or
securities:
(1)    direct obligations of, and obligations fully guaranteed as to timely
payment of principal and interest by, the United States of America or any agency
or instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America (“Direct
Obligations”);
(2)    federal funds, or demand and time deposits in, certificates of deposit
of, or bankers’ acceptances issued by, any depository institution or trust
company (including U.S. subsidiaries of foreign depositories and the Indenture
Trustee or any agent of the Indenture Trustee, acting in its respective
commercial capacity) incorporated under the laws of the United States of America
or any state thereof and subject to supervision and examination by federal or
state banking authorities, so long as at the time of investment, the commercial
paper or other short-term unsecured debt obligations or long‑term unsecured debt
obligations of such depository institution or trust company have been rated by
the Rating Agency in its highest short-term rating category or one of its two
highest long-term rating categories (and no such rating shall include a
subscript of “f”, “r”, “p”, “pi”, “q” or “t”);
(3)    securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof which has a short-term unsecured debt rating from the Rating
Agency, at the time of investment at least equal to the highest short-term
unsecured debt ratings of the Rating Agency (and no such rating shall include a
subscript of “f”, “r”, “p”, “pi”, “q” or “t”), provided, however, that
securities issued by any particular corporation will not be Eligible Investments
to the extent that investment therein will cause the then outstanding principal
amount of securities issued by such corporation and held as part of the Trust
Estate to exceed 20% of the sum of the Outstanding Note Balance and the
aggregate principal amount of all Eligible Investments in the Collection
Account, provided, further, that such securities will not be Eligible
Investments if




--------------------------------------------------------------------------------




they are published as being under review with negative implications from the
Rating Agency;
(4)    commercial paper (including both non interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than 180 days after the date of issuance thereof) rated by the
Rating Agency in its highest short-term ratings (and no such rating shall
include a subscript of “f”, “r”, “p”, “pi”, “q” or “t”); and
(5)    any other demand, money market fund, common trust estate or time deposit
or obligation, or interest-bearing or other security or investment (including
those managed or advised by the Indenture Trustee or an Affiliate thereof), (A)
rated in the highest rating category by the Rating Agency (and no such rating
shall include a subscript of “f”, “r”, “p”, “pi”, “q” or “t”) or (B) that would
not adversely affect the then current rating by the Rating Agency of any of the
Notes (as evidenced in writing to the Indenture Trustee by the Rating Agency).
Such investments in this subsection (5) may include money market mutual funds
rated either “AAAm” or “AAAm-G” by S&P or common trust estates, including any
other fund for which the Indenture Trustee or an Affiliate thereof serves as an
investment advisor, administrator, shareholder servicing agent, and/or custodian
or subcustodian, notwithstanding that (x) the Indenture Trustee or an Affiliate
thereof charges and collects fees and expenses from such funds for services
rendered, (y) the Indenture Trustee or an Affiliate thereof charges and collects
fees and expenses for services rendered pursuant to the Indenture, and (z)
services performed for such funds and pursuant to this Indenture may converge at
any time;
provided, however, that (a) any Eligible Investment must be money-market or
other relatively risk-free instruments without options and with maturities no
later than the Business Day prior to the expected Payment Date, and (b) no such
instrument shall be an Eligible Investment if such instrument (1) evidences
either (x) a right to receive only interest payments with respect to the
obligations underlying such instrument or (y) both principal and interest
payments derived from obligations underlying such instrument and the principal
and interest payments with respect to such instrument provide a yield to
maturity of greater than 120% of the yield to maturity at par of such underlying
obligations, and (2) is purchased at a price in excess of par.
“Eligible Timeshare Loan” shall mean a Timeshare Loan conforming to each of the
representations and warranties set forth in Schedule I to the Sale Agreement and
which is related to a Resort conforming to each of the representations and
warranties in Schedule II to the Sale Agreement as of the Closing Date or
applicable Substitution Date, as the case may be.
“Embargoed Person” means any Person subject to trade restrictions under U.S.
law, including, but not limited to, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. I
et seq., and any executive orders or regulations promulgated thereunder with the
result that the investment in Diamond Resorts or any affiliate thereof (whether
directly or indirectly) is prohibited by law or the Notes issued by the Issuer
are in violation of law.




--------------------------------------------------------------------------------




“Employee Plan” means a Benefit Plan (other than a Multiemployer Plan) presently
maintained (or maintained at any time during the six (6) calendar years
preceding the date of any borrowing hereunder) for employees of DRII or any of
its ERISA Affiliates.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b) or (c) of the Code or solely for purposes of Section
3.02 of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to an Employee Plan
(other than an event for which the 30-day notice period is waived), (b) the
existence with respect to any Employee Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, with respect to any plan year beginning prior to January
1, 2008, or with respect to any plan year beginning after December 31, 2007, the
existence with respect to any Employee Plan of any unpaid “minimum required
contributions” as defined in Section 430 of the Code or Section 303 of ERISA),
whether or not waived, (c) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Employee Plan, (d) the incurrence by the
Performance Guarantors or any of their ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Employee Plan or the
withdrawal or partial withdrawal of the Performance Guarantors or any of their
ERISA Affiliates from any Employee Plan or Multiemployer Plan, (e) the receipt
by the Performance Guarantors or any of their ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to the intention to terminate any
Employee Plan or Employee Plans or to appoint a trustee to administer any
Employee Plan, (f) any failure to comply with Section 401(a)(29) of the Code or
Section 303(i) of ERISA, (g) the receipt by the Performance Guarantors or any of
their ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from the Performance Guarantors or any of their ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (h) the occurrence of a “prohibited
transaction” with respect to which the Performance Guarantors or any of its
Affiliates is a “disqualified person” (within the meaning of Section 4975 of the
Code) or a “party in interest” (within the meaning of Section 3(14) of ERISA) or
with respect to which the Performance Guarantors or any such Affiliates could
otherwise be liable, (i) any Foreign Benefit Event or (j) any other event or
condition with respect to a Employee Plan or Multiemployer Plan that could
result in liability of the Performance Guarantors or any other Affiliate.
“Errors” shall have the meaning specified in Section 5.16(f)(i) of the
Indenture.
“Euroclear” shall mean Euroclear Bank SA/NV, as operator of The Euroclear
System, or its successor in such capacity.




--------------------------------------------------------------------------------




“Event of Default” shall have the meaning specified in Section 6.01 of the
Indenture.
“Extra Principal Distribution Amount” shall mean the lesser of (i) the amount by
which Available Funds in the Collection Account exceeds the amount required to
be distributed on such Payment Date pursuant to clauses (i) through (viii),
inclusive, of Section 3.04(a) of the Indenture and (ii) the
Overcollateralization Deficiency Amount on such Payment Date.
“FATCA” shall mean the Foreign Account Tax Compliance Act.
“FATCA Withholding Tax” shall have the meaning specified in Section 12.01(p) of
the Indenture.
“Force Majeure Event” shall have the meaning specified in Section 2.4(n) of the
Custodial Agreement.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $5,000,000 by DRII or any
Affiliate under applicable law on account of the complete or partial termination
of such Foreign Pension Plan or the complete or partial withdrawal of any
participating employer therein, or (e) the occurrence of any transaction that is
prohibited under any applicable law and that could reasonably be expected to
result in the incurrence of any liability by DRII or any of its Affiliates, or
the imposition on DRII or any of its Affiliates of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, in each case
in excess of $5,000,000.
“Foreign Language Template” shall have the meaning specified in Section 1.2(c)
of the Custodial Agreement.
“Foreign Obligor” shall mean an Obligor that is not a citizen or resident of,
and making payments from, the “United States” (as defined in Section 7701(a)(9)
of the Code), Puerto Rico, the U.S. Virgin Islands and U.S. military bases.
“Foreign Pension Plan” means any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.
“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.
“Global Note” shall have the meaning specified in Section 2.02 of the Indenture.




--------------------------------------------------------------------------------




“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Grant” shall mean to grant, bargain, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm.
“Highest Lawful Rate” shall have the meaning specified in Section 3 of the Sale
Agreement.
“Holder” or “Noteholder” shall mean a holder of any Note.
“Indenture” shall mean the indenture, dated as of the Closing Date, by and among
the Issuer, the Servicer and the Indenture Trustee.
“Indenture Trustee” shall mean Wells Fargo Bank, National Association, or such
successor as set forth in Section 7.09 of the Indenture.
“Indenture Trustee Expenses” shall mean any indemnities due to the Indenture
Trustee and any other reasonable out-of-pocket expenses (including attorney’s
fees and expenses) of the Indenture Trustee incurred in connection with
performance of the Indenture Trustee’s obligations and duties under the
Indenture.
“Indenture Trustee Fee” shall mean a monthly fee equal to $1,000.
“Initial Advance Rate” shall mean 95.0%.
“Initial Conveyed Timeshare Property” shall have the meaning specified in
Section 2(a) of the Sale Agreement.
“Initial Cut-Off Date” shall mean the close of business on October 31, 2013.
“Initial Note Balance” shall mean with respect to the Class A Notes and the
Class B Notes, $213,150,000 and $11,850,000, respectively.
“Initial Overcollateralization Percentage” shall mean an amount equal to (i) the
excess of (a) the Aggregate Closing Date Collateral Balance over (b) the
aggregate Initial Note Balances of the Notes, divided by (ii) the Aggregate
Closing Date Collateral Balance (expressed as a percentage).
“Initial Purchaser” shall mean Credit Suisse Securities (USA) LLC.
“Initial Timeshare Loans” shall mean the Timeshare Loans listed on the Schedule
of Timeshare Loans as sold by the Seller to the Issuer and simultaneously
assigned to the Indenture Trustee on the Closing Date.




--------------------------------------------------------------------------------




“Initial Trial Balance” shall have the meaning set forth in Section 5.16(b) of
the Indenture.
“Insurance Proceeds” shall mean (i) proceeds of any insurance policy, including
property insurance policies, casualty insurance policies and title insurance
policies, and (ii) any condemnation proceeds, in each case which relate to the
Timeshare Loans or the Timeshare Property and are paid or required to be paid
to, and may be retained by, the Issuer, any of its Affiliates or to any
mortgagee of record.
“Intended Tax Characterization” shall have the meaning specified in Section
4.02(b) of the Indenture.
“Interest Accrual Period” shall be deemed to be a period of 30 days, except that
the initial Interest Accrual Period shall be the period from and including the
Closing Date through, but not including, the initial Payment Date.
“Interest Distribution Amount” shall equal, for a Class of Notes and any Payment
Date, the sum of (i) interest accrued during the related Interest Accrual Period
at the applicable Note Rate on the Outstanding Note Balance of such Class of
Notes immediately prior to such Payment Date and (ii) the amount of unpaid
Interest Distribution Amounts from prior Payment Dates for such Class of Notes
plus, to the extent permitted by law, interest thereon at the applicable Note
Rate. The Interest Distribution Amount for the Notes will be calculated on the
basis of a 360-day year consisting of twelve 30-day months.
“Issuer” shall mean Diamond Resorts Owner Trust 2013-2, a Delaware statutory
trust.
“Issuer Order” shall mean a written order or request delivered to the Indenture
Trustee and signed in the name of the Issuer by an Authorized Officer of the
Administrator or the Owner Trustee, as applicable.
“Last Endorsee” means the last endorsee of an original Obligor Note.
“Licenses” means all material certifications, permits, licenses and approvals,
including without limitation, certifications of completion and occupancy permits
required for the legal use, occupancy and operation of each Resort as a
timeshare resort or hotel.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security,
security interest, claim, participation, encumbrance, levy, lien or charge.
“Liquidation” means with respect to any Defaulted Timeshare Loan, the sale or
compulsory disposition of the related Timeshare Property, following foreclosure,
other enforcement action or the taking of a deed-in-lieu of foreclosure, to a
Person other than the Servicer or the Issuer and the delivery of a bill of sale
or the recording of a deed of conveyance with respect thereto, as applicable.




--------------------------------------------------------------------------------




“Liquidation Expenses” shall mean, with respect to a Defaulted Timeshare Loan,
the out-of-pocket expenses (exclusive of overhead expenses) incurred by the
Servicer in connection with the performance of its obligations under Sections
5.03(a)(vii) through (ix) in the Indenture, including (i) any foreclosure and
other repossession expenses incurred with respect to such Timeshare Loan, (ii)
(a) if Diamond Resorts Financial Services, Inc. or an Affiliate thereof (a
“Diamond Servicer”) is the Servicer, commissions and marketing and sales
expenses incurred with respect to the sale of the related Timeshare Property
(calculated as the Diamond Resorts Marketing and Sales Percentage of the total
liquidation or resale price of such Timeshare Property (expressed as a dollar
figure)), or (b) if a Diamond Servicer is no longer the Servicer, actual
commissions and actual marketing and sales expenses incurred with respect to the
sale of the related Timeshare Property, and (iii) any other fees and expenses
reasonably applied or allocated in the ordinary course of business with respect
to the Liquidation of such Defaulted Timeshare Loan (including any property
taxes, dues, maintenance fees, assessed timeshare association fees and like
expenses).
“Liquidation Proceeds” means with respect to the Liquidation of any Defaulted
Timeshare Loan, the amounts actually received by the Servicer in connection with
such Liquidation, including any rental income.
“Loan Balance” shall mean, for any date of determination, the outstanding
principal balance due under or in respect of a Timeshare Loan (including a
Defaulted Timeshare Loan).
“Loan/Contract Number” means, with respect to any Timeshare Loan, the number
assigned to such Timeshare Loan by the Servicer, which number is set forth in
the Schedule of Timeshare Loans, as amended from time to time.
“Lockbox Bank” shall have the meaning specified in Section 5.02(a) of the
Indenture.
“Lockbox Bank Fees” means all fees and expenses payable to any Lockbox Bank as
compensation for services rendered by such Lockbox Bank in maintaining a lockbox
account in accordance with the Indenture and the provisions of a deposit account
control agreement or similar document.
“Lost Note Affidavit” means the affidavit to be executed in connection with any
delivery of a copy of an original Obligor Note in lieu of such original, in the
form of Exhibit C attached to the Purchase Agreement and the Sale Agreement.
“Management Agreement” shall have the meaning specified in Schedule II of the
Sale Agreement.
“Material Exception” shall have the meaning specified in Section 1.2(a) of the
Custodial Agreement.
“Material Exception Report” shall have the meaning specified in Section 1.2(a)
of the Custodial Agreement.




--------------------------------------------------------------------------------




“Miscellaneous Payments” means, with respect to any Timeshare Loan, any amounts
received from or on behalf of the related Obligor representing assessments,
payments relating to real property taxes, insurance premiums, maintenance fees
and charges and condominium association fees and any other payments not owed
under the related Obligor Note.
“Monthly Principal Amount” shall equal for any Payment Date, the total amount of
principal collected (including from prepayments and repurchases) in respect of
the Timeshare Loans during the related Due Period.
“Monthly Reports” shall have the meaning specified in Section 5.16(b) of the
Indenture.
“Monthly Servicer Report” shall have the meaning specified in Section 5.05(a) of
the Indenture.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean, with respect to each Mortgage Loan, the mortgage, deed of
trust or other instrument creating a first lien on a Mortgaged Property securing
such Timeshare Loan.
“Mortgaged Property” shall mean a timeshare fee simple interest in real estate
regarding a Unit, however denominated or defined in the applicable condominium
or timeshare declaration, pursuant to which such fee simple interest in real
estate is created, together with all rights, benefits, privileges and interests
appurtenant thereto, including the common areas and common furnishing
appurtenant to such Unit, and the rights granted the Issuer (as assignee) which
secure the related Mortgage Loan.
“Mortgage Loan” shall mean any Timeshare Loan that is secured by a Mortgage on a
Mortgaged Property. As used in the Transaction Documents, the term “Mortgage
Loan” shall include the related Obligor Note, Mortgage and other security
documents contained in the related Timeshare Loan File.
“Multiemployer Plan” means each “multiemployer plan” as such term is defined in
Section 3(37) of ERISA to which DRII or any of its Affiliates is obligated to
contribute.
“Non-Rapid Amortization Period” shall mean any period which is not a Rapid
Amortization Period.
“Note Balance Write-Down Amount” shall mean an amount equal to the excess, if
any, of (i) the Aggregate Outstanding Note Balance after taking into account all
distributions of principal on such Payment Date over (ii) the Aggregate
Collateral Balance as of the end of the related Due Period. The Note Balance
Write-Down Amount will be applied in the following order of priority: (i) to the
Class B Notes until the Outstanding Note Balance of the Class B Notes is reduced
to zero and (ii) to the Class A Notes until the Outstanding Note Balance of the
Class A




--------------------------------------------------------------------------------




Notes is reduced to zero. The application of the Note Balance Write-Down Amount
to a Class of Notes will not reduce such Class’ entitlement to unpaid principal
and interest.
“Note Owner” shall mean, with respect to a Global Note, the Person who is the
beneficial owner of such Global Note, as reflected on the books of the
Depository or on the books of a Person maintaining an account with such
Depository (directly or as an indirect participant, in accordance with the rules
of such Depository).
“Note Purchase Agreement” shall mean that note purchase agreement, dated
November 13, 2013, by and among the Issuer, DRII and the Initial Purchaser.
“Note Rate” shall mean with respect to the Class A Notes and the Class B Notes,
2.27% and 2.62%, respectively
“Note Register” shall have the meaning specified in Section 2.04(a) of the
Indenture.
“Noteholder FATCA Information” means information sufficient to eliminate the
imposition of, or determine the amount of, U.S. withholding tax under FATCA.
“Noteholder Tax Identification Information” means properly completed and signed
tax certifications (generally, in the case of U.S. Federal Income Tax, IRS Form
W-9 (or applicable successor form) in the case of a person that is a "United
States Person" within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W-8 (or applicable successor form) in the case of a person
that is not a "United States Person" within the meaning of Section 7701(a)(30)
of the Code).
“Notes” shall have the meaning specified in the Recitals of the Issuer in the
Indenture.
“Obligor” means a Person obligated to make payments under a Timeshare Loan.
“Obligor Note” shall mean the executed promissory note or other instrument of
indebtedness evidencing the indebtedness of an Obligor under a Timeshare Loan,
together with any rider, addendum or amendment thereto, or any renewal,
substitution or replacement of such note or instrument.
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer of the related party.
“Opinion of Counsel” shall mean a written opinion of counsel, in each case
acceptable to the addressees thereof.
“Optional Redemption Date” shall mean the first date on or after the Payment
Date in which the Aggregate Outstanding Note Balance is less than or equal to
15% of the aggregate Initial Note Balances of both Classes of Notes.
“Outstanding” shall mean, with respect to the Notes, as of any date of
determination, all Notes theretofore authenticated and delivered under the
Indenture except:




--------------------------------------------------------------------------------




(a)    Notes theretofore canceled by the Indenture Trustee or delivered to the
Indenture Trustee for cancellation;
(b)    Notes or portions thereof for whose payment money in the necessary amount
has been theretofore irrevocably deposited with the Indenture Trustee in trust
for the holders of such Notes for the payment of principal; and
(c)    Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a Person
in whose hands the Note is a valid obligation; provided, however, that in
determining whether the holders of the requisite percentage of the Outstanding
Note Balance have given any request, demand, authorization, direction, notice,
consent, or waiver hereunder, Notes owned by the Issuer, DRII or any Affiliate
of either of them shall be disregarded and deemed not to be Outstanding, except
that, in determining whether the Indenture Trustee shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent, or
waiver, only Notes that a Responsible Officer of the Indenture Trustee actually
has notice are so owned shall be so disregarded.
“Outstanding Note Balance” shall mean as of any date of determination and Class
of Notes, the Initial Note Balance of such Class of Notes less the sum of (a)
all principal payments actually distributed in respect of such Class (other than
in respect of reimbursed Note Balance Write-Down Amounts, if any) as of such
date, and (b) all Note Balance Write-Down Amounts applied to such Class as of
such date, provided, however, to the extent that for purposes of consents,
approvals, voting or other similar act of the Noteholders under any of the
Transaction Documents, “Outstanding Note Balance” shall exclude Notes which are
held by the Issuer or any Affiliate of the Issuer or any entity consolidated in
DRII’s consolidated financial statements; provided, further, that “Outstanding
Note Balance” as used in Section 6.02 and 6.03 of the Indenture shall be
calculated without regard to any Note Balance Write-Down Amounts applied to such
Class as of such date.
“Overcollateralization Amount” shall mean, for any Payment Date, the excess, if
any, of (i) the Aggregate Collateral Balance as of the last day of the related
Due Period over (ii) the sum of (a) the Aggregate Outstanding Note Balance after
taking into account all distributions of principal on such Payment Date and (b)
all unreimbursed Note Balance Write-Down Amounts applied to the Notes as of such
Payment Date.
“Overcollateralization Deficiency Amount” shall mean on any Payment Date, the
excess, if any, of (i) the Required Overcollateralization Amount on such Payment
Date over (ii) the Pro Forma Overcollateralization Amount on such Payment Date.
“Overcollateralization Release Amount” during a Non-Rapid Amortization Period
means (i) on any Payment Date on or after the Stepdown Date, if no Cash
Accumulation Event has occurred and is then continuing, an amount equal to the
excess, if any, of (a) the Pro Forma Overcollateralization Amount on such
Payment Date over (b) the Required Overcollateralization Amount on such Payment
Date; provided that such amount will not exceed the Monthly Principal Amount for
such Payment Date, and (ii) for any other Payment Date, zero.




--------------------------------------------------------------------------------




“Owner” shall mean Diamond Resorts Seller 2013-2, LLC, as sole owner of the
beneficial interests in the Issuer, or any subsequent owners of the beneficial
interests in the Issuer.
“Owner Trustee” shall mean U.S. Bank Trust National Association or any successor
thereof, acting not in its individual capacity but solely as owner trustee under
the Trust Agreement.
“Owner Trustee Expenses” shall mean reasonable out-of-pocket expenses and
indemnities of the Owner Trustee incurred in connection with performance of the
Owner Trustee’s obligations and duties under the Trust Agreement.
“Owner Trustee Fee” shall equal $4,000 a year.
“Payment Date” shall mean the 20th day of each calendar month, or, if such date
is not a Business Day, then the next succeeding Business Day, commencing in
December 2013.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Performance Guarantors” means DRC, Diamond Resorts Holdings, LLC and DRII.
“Permitted Liens” shall mean, as to any Mortgaged Property, (a) the lien of
current real property taxes, ground rents, water charges, sewer rents and
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of public record, none of which,
individually or in the aggregate, materially interferes with the current use of
the Mortgaged Property or the security intended to be provided by the related
Mortgage or with the Obligor’s ability to pay his or her obligations when they
become due or materially and adversely affects the value of the Mortgaged
Property and (c) the exceptions (general and specific) set forth in the related
title insurance policy, none of which, individually or in the aggregate,
materially interferes with the security intended to be provided by such Mortgage
or with the Obligor’s ability to pay his or her obligations when they become due
or materially and adversely affects the value of the Mortgaged Property.
“Person” means an individual, general partnership, limited partnership, limited
liability partnership, corporation, business trust, joint stock company, limited
liability company, trust, unincorporated association, joint venture,
Governmental Authority, or other entity of whatever nature.
“Points” shall mean a form of currency, the redemption of which entitles the
holders thereof to reserve the use and occupancy of a Unit at a Points Based
Resort.
“Points-Based Loan” shall mean a Timeshare Loan that is secured by Points-Based
Property. As used in the Transaction Documents, the term “Points-Based Loan”
shall include the related Obligor Note, Points Purchase Contract and other
security documents contained in the related Timeshare Loan File.
“Points-Based Resort” shall mean one or more Resorts in a Collection at which
holders of Points-Based Property are entitled to reserve the use and occupancy
of Units.




--------------------------------------------------------------------------------




“Points-Based Property” shall mean a timeshare interest, other than a fee simple
interest in real estate, regarding one or more Units in one or more Resorts,
denominated in Points, the redemption of which entitles the holder thereof the
right to use and occupy one or more Units within one or more Resorts and the
common areas and common furnishing appurtenant to such Unit or Units for a
specified period of time, on an annual or a biennial basis, as more specifically
described in the Points Purchase Contract.
“Points Purchase Contract” means with respect to a Points-Based Property,
collectively (i) the related Purchase Contract and (ii) the various other
documents and instruments that among other things: (a) in consideration of the
payment of a purchase price, including payment of the related Obligor Note, if
any, grants the Obligor the license or right-to-use and occupy one or more Units
in one or more Resorts, (b) imposes certain obligations on the Obligor regarding
payment of the related Obligor Note, the Obligor’s use or occupancy of one or
more Units in one or more Resorts, and the payment of a maintenance fee, and (c)
grants the holder thereof certain rights, including the rights to payment of the
related Obligor Note, if any, and to terminate the Points Purchase Agreement or
revoke the Obligor’s rights under it, and thereafter to resell the Points-Based
Property to another Person.
“Prefunding Account” shall be the account maintained by the Indenture Trustee
pursuant to Section 3.02(c) of the Indenture.
“Prefunding Account Initial Deposit” shall equal $44,650,000.
“Prefunding Loan Balance” shall mean the excess of (i) $47,000,000 over (ii) the
Cut-Off Date Loan Balances of Subsequent Timeshare Loans that have been
purchased during the Prefunding Period; provided, the Prefunding Loan Balance
shall equal zero on and after the Prefunding Termination Date.
“Prefunding Period” shall mean the period commencing on the Closing Date and
ending on the Prefunding Termination Date.
“Prefunding Termination Date” shall mean the Determination Date immediately
following the earliest of (i) April 30, 2014; (ii) the Determination Date
immediately following the date on which the amount on deposit in the Prefunding
Account is less than $10,000; (iii) the Determination Date on which an Rapid
Amortization Period begins; or (iv) the date on which an Event of Default
occurs.
“Principal Distribution Amount” means with respect to any Payment Date, (i) if
such Payment Date occurs during a Non-Rapid Amortization Period, the sum of (a)
the excess, if any, of (1) the sum of (x) the Monthly Principal Amount, plus (y)
the aggregate Loan Balance of all Timeshare Loans which became Defaulted
Timeshare Loans during the related Due Period (other than Defaulted Timeshare
Loans for which the Seller has exercised its option to repurchase or substitute
pursuant to Section 6(b) of the Sale Agreement), over (2) the
Overcollateralization Release Amount for such Payment Date, and (b) on the first
Payment Date after the Prefunding Termination Date, the amount deposited into
the Collection Account from the Prefunding Account, or (ii) if such Payment Date
occurs during a Rapid Amortization Period, the excess, if any, of (a) the entire
amount




--------------------------------------------------------------------------------




of remaining Available Funds after making provisions for payments and
distributions required under clauses (i) through (vii) of Section 3.04(a) of the
Indenture over (b) the amount, if any, by which the Reserve Account Required
Balance on such Payment Date is greater than the amount on deposit in the
Reserve Account; provided, however, in each case, the Principal Distribution
Amount shall not exceed the Aggregate Outstanding Note Balance as of such
Payment Date prior to any distributions made on such Payment Date; provided,
further, if the sum of Available Funds in the Collection Account plus the amount
on deposit in the Reserve Account is greater than or equal to the sum of (a) the
payments and distributions required under clauses (i) through (vii) of Section
3.04(a) of the Indenture and (b) the Aggregate Outstanding Note Balance as of
such Payment Date prior to any distributions made on such Payment Date, then the
Principal Distribution Amount shall equal the Aggregate Outstanding Note Balance
as of such Payment Date prior to any distributions made on such Payment Date.
“Predecessor Servicer Work Product” shall have the meaning specified in Section
5.16(f)(i) of the Indenture.
“Processing Charges” shall mean any amounts due under an Obligor Note in respect
of processing fees, service fees, impound fees or late fees.
“Pro Forma Overcollateralization Amount” shall mean , on any Payment Date, the
excess, if any, of (i) the Aggregate Collateral Balance as of the last day of
the related Due Period over (ii) (a) the Aggregate Outstanding Note Balance on
such Payment Date before taking into account any distributions of principal to
the Noteholders on such Payment Date, plus (b) all unreimbursed Note Balance
Write-Down Amounts applied to the Notes prior to such Payment Date, minus (c) an
amount equal to the sum of (1) the Monthly Principal Amount for such Payment
Date and, without duplication, (2) the aggregate Loan Balance of all Timeshare
Loans which became Defaulted Timeshare Loans during the related Due Period
(other than Defaulted Timeshare Loans for which the Seller has exercised its
option to repurchase or substitute pursuant to Section 6(b) of the Sale
Agreement).
“Purchase Agreements” shall mean each purchase agreement, dated as of the
Closing Date, by and between the Seller and a Transferor pursuant to which such
Transferor sells Timeshare Loans to the Seller.
“Purchase Contract” shall mean the purchase contract for a Timeshare Property
executed and delivered by an Obligor and pursuant to which such Obligor
purchased a Timeshare Property.
“Purchase Price” shall mean the original price of the Timeshare Property
purchased by an Obligor.
“Qualified Substitute Timeshare Loan” shall mean a Timeshare Loan which must, on
the related Substitution Date: (i) have a coupon rate not less than the coupon
rate of the substituted Timeshare Loan; (ii) does not have a stated maturity
later than 12 months prior to the Stated Maturity; (iii) comply as of the
related Substitution Date with each of the representations and warranties set
forth in the Sale Agreement and (iv) be related to a Timeshare Property at a
Resort.




--------------------------------------------------------------------------------




“Rapid Amortization Period” shall mean the period which commences on the Rapid
Amortization Period Commencement Date and ends on the Rapid Amortization Period
End Date.
“Rapid Amortization Period Commencement Date” shall be the Determination Date on
which (i) the average of the Default Levels for the last three Due Periods (or
if fewer than three Due Periods have elapsed since the Closing Date, the average
of the Default Levels for the actual number of Due Periods which have elapsed
since the Closing Date) is greater than or equal to 0.75%, (ii) the Recovery
Ratio for such Determination Date is less than 25.00%, (iii) the Cumulative
Default Level exceeds 20.00%, or (iv) the Overcollateralization Amount is less
than the Required Overcollateralization Amount for the two immediately preceding
Payment Dates.
“Rapid Amortization Period End Date” shall be (a) with respect to a Rapid
Amortization Period triggered by clause (i) of the definition of Rapid
Amortization Period Commencement Date, the Determination Date on which the
average of the Default Levels for the requisite number of Due Periods is less
than 0.75%; (b) with respect to a Rapid Amortization Period triggered by clause
(ii) of the definition of Rapid Amortization Period Commencement Date, the date
on which the Recovery Ratio is greater than or equal to 25.00% for three
consecutive Determination Dates, (c) with respect to a Rapid Amortization Period
triggered by clause (iii) of the definition of Rapid Amortization Period
Commencement Date, the date on which the Notes have been paid in full; and (d)
with respect to a Rapid Amortization Period triggered by clause (iv) of the
definition of Rapid Amortization Period Commencement Date, the Determination
Date on which the Overcollateralization Amount for the immediately preceding
Payment Date is equal to or greater than the Required Overcollateralization
Amount for such Payment Date.
“Rating Agency” shall mean S&P or its permitted successors and assigns.
“Receivables” means the payments required to be made pursuant to an Obligor
Note.
“Record Date” shall mean, with respect to any Payment Date, (i) for Notes in
book-entry form, the close of business on the Business day immediately preceding
such Payment Date and (ii) for Definitive Notes, the close of business on the
last Business Day of the calendar month immediately preceding the month in which
such Payment Date occurs.
“Recovery Ratio” for any Determination Date, equals: (i) if any Timeshare Loans
became Defaulted Timeshare Loans during the three immediately preceding Due
Periods (or if fewer than three Due Periods have elapsed, the actual number of
Due Periods which have elapsed), the percentage equivalent of a fraction (a) the
numerator of which is equal to the sum of (x) the aggregate Loan Balances of all
Timeshare Loans that became Defaulted Timeshare Loans during the three
immediately preceding Due Periods (or if fewer than three Due Periods have
elapsed, the actual number of Due Periods which have elapsed) that were
substituted for or repurchased by the Seller prior to such Determination Date
(with the principal balance of each Timeshare Loan determined as of the day
immediately preceding the date on which such Timeshare Loan became a Defaulted
Timeshare Loan) and (y) all recoveries or remarketing proceeds received during
the three immediately preceding Due Periods (or if fewer than three Due Periods
have elapsed, the actual number of Due Periods which have elapsed) in respect of
Defaulted Timeshare Loans for which the Seller did not exercise its option to
repurchase or substitute prior to such Determination




--------------------------------------------------------------------------------




Date and (b) the denominator of which is the aggregate Loan Balances of all
Timeshare Loans that became Defaulted Timeshare Loans during the three
immediately preceding Due Periods (or if fewer than three Due Periods have
elapsed, the actual number of Due Periods which have elapsed); and (ii)
otherwise, 100%.
“Redemption Date” shall mean with respect to the redemption of the Notes on or
after the Optional Redemption Date, the date fixed pursuant to Section 10.01 of
the Indenture.
“Redemption Price” shall be equal to the sum of the Aggregate Outstanding Note
Balance and unreimbursed Note Balance Write-Down Amounts, if any, plus accrued
and unpaid interest to the Redemption Date.
“Regulation S Global Note” shall have the meaning specified in Section 2.02 of
the Indenture.
“Related Security” shall mean with respect to any Timeshare Loan owned by a
Person, (i) all of such Person’s interest in the Timeshare Property arising
under or in connection with the related Mortgage or Points Purchase Agreement,
including, without limitation, all Liquidation Proceeds and Insurance Proceeds
received with respect thereto on or after the related Cut-Off Date, and the
Timeshare Loan Documents relating to such Timeshare Loan, (ii) all other
security interests or liens and property subject thereto from time to time
purporting to secure payment of such Timeshare Loan, together with all
mortgages, assignments and financing statements signed by an Obligor describing
any collateral securing such Timeshare Loan, (iii) all guarantees, insurance and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Timeshare Loan, (iv) all other security
and books, records and computer tapes relating to the foregoing and (v) all of
such Person’s right, title and interest in and to any other account into which
collections in respect of such Timeshare Loans may be deposited from time to
time.
“Relevant UCC” shall mean the Uniform Commercial Code as in effect in the
applicable jurisdiction.
“Request” shall have the meaning specified in Section 1.2(b) of the Custodial
Agreement.
“Repurchase Price” shall mean with respect to any Timeshare Loan to be purchased
by the Seller pursuant to the Sale Agreement, a cash price equal to the Loan
Balance of such Timeshare Loan as of the date of such repurchase, together with
all accrued and unpaid interest on such Timeshare Loan at the related coupon
rate to but not including the due date in the then current Due Period.
“Request for Release” shall be a request signed by the Servicer in the form
attached as Exhibit B to the Custodial Agreement.
“Required Overcollateralization Amount” shall mean, on any Payment Date, an
amount equal to (i) prior to the Stepdown Date, the product of (a) the Initial
Overcollateralization




--------------------------------------------------------------------------------




Percentage and (b) the Aggregate Closing Date Collateral Balance; and (ii) on or
after the Stepdown Date, (a) if no Cash Accumulation Event has occurred and is
continuing, the greater of (1) 1.00% of the Aggregate Closing Date Collateral
Balance and (2) the product of (x) the Target Overcollateralization Percentage
and (y) the Aggregate Collateral Balance as of the last day of the related Due
Period and (b) if a Cash Accumulation Event has occurred and is continuing, the
Required Overcollateralization Amount as determined on the immediately preceding
Payment Date.
“Reservation System” shall mean the reservation system operated by Diamond
Resorts International Club, Inc. (d/b/a THE Club®), a Florida corporation, and
any other system(s) pursuant to which reservations for particular locations,
times,lengths of stay and unit types at Resorts with respect to Points-Based
Property are received, accepted, modified or canceled.
“Reserve Account” shall mean the account maintained by the Indenture Trustee
pursuant to Section 3.02(b) of the Indenture.
“Reserve Account Draw Amount” shall have the meaning specified in Section
3.02(b)(i) of the Indenture.
“Reserve Account Floor Amount” shall mean, for any Payment Date, an amount equal
to the lesser of (i) 0.25% of the aggregate Initial Note Balance of each Class
of Notes and (ii) 50% of the Aggregate Outstanding Note Balance on such Payment
Date prior to taking into account any distributions of principal on such Payment
Date.
“Reserve Account Initial Deposit” shall mean 1.00% of the Aggregate Closing Date
Collateral Balance.
“Reserve Account Required Balance” shall mean, for any Payment Date, (i)
occurring during a Rapid Amortization Period, an amount equal to the Reserve
Account Floor Amount, or (ii) occurring during a Non-Rapid Amortization Period,
(a) if no Cash Accumulation Event has occurred and is continuing, an amount
equal to 1.00% of the Aggregate Collateral Balance as of the last day of the
related Due Period, or (b) if a Cash Accumulation Event has occurred and is
continuing, an amount equal to the product of (x) the Aggregate Collateral
Balance as of the last day of the related Due Period and (y) the greater of (1)
15.0% and (2) the product of (A) two and (B) the Delinquency Level for such Due
Period; provided, however, that in no event will the Reserve Account Required
Balance be less than the Reserve Account Floor Amount.
“Resort” shall mean each of the resorts in a Collection and each Resort related
to a Mortgage Loan.
“Resort Associations” shall mean each homeowner’s association related to a
Resort.
“Responsible Officer” shall mean (a) when used with respect to the Indenture
Trustee, any officer assigned to the Corporate Trust Office, including any
Managing Director, Vice President, Assistant Vice President, Secretary,
Treasurer, any trust officer or any other officer of the Indenture Trustee
customarily performing functions similar to those performed by any of the above
designated officers, and also, with respect to a particular matter, any other
officer to whom such matter is




--------------------------------------------------------------------------------




referred because of such officer’s knowledge of and familiarity with the
particular subject; (b) when used with respect to the Servicer, any officer
responsible for the administration or management of the Servicer’s servicing
department; (c) when used with respect to the Issuer, any officer of the Owner
Trustee having direct responsibility for administration of the Trust Agreement
and, for so long as the Administration Agreement is in effect, any officer of
the Administrator, and (d) with respect to any other Person, the Chairman of the
Board, the President, a Vice President, the Treasurer, the Secretary or the
manager of such Person.
“Restricted Period” shall mean the 40-day period prescribed by Regulation S
commencing on the later of (a) the date upon which Notes are first offered to
Persons other than the Initial Purchaser and any other distributor (as such term
is defined in Regulation S) of the Notes, and (b) the Closing Date.
“Rule 144A Global Note” shall have the meaning specified in Section 2.02 of the
Indenture.
“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.
“Sale Agreement” shall mean the agreement, dated as of the Closing Date, by and
between the Seller and the Issuer pursuant to which the Seller sells the
Timeshare Loans to the Issuer.
“Schedule of Timeshare Loans” means the list of Timeshare Loans attached to the
Sale Agreement in electronic format as Exhibit A, as amended from time to time
to reflect repurchases, substitutions, Subsequent Timeshare Loans and Qualified
Substitute Timeshare Loans pursuant to the terms of the Sale Agreement and the
Indenture, which list shall set forth the following information with respect to
each Timeshare Loans as of the related Cut-Off Date, in numbered columns:
1    Loan/Contract Number
2    Name of Obligor
3 Unit(s)/Week(s)/Point(s), as applicable
4    Interest Rate Per Annum
5    Date of Origination
6    Original Loan Balance
7    Maturity Date
8    Monthly Payment Amount
9    Original Term (in months)
10    Outstanding Loan Balance
11    Points-Based Loan/Mortgage Loan
12    Name of Originator


“Scheduled Foreclosure Date” shall have the meaning specified in Section 1.2(b)
of the Custodial Agreement.




--------------------------------------------------------------------------------




“Securities Act” shall mean the Securities Act of 1933, as amended.
“Seller” shall mean Diamond Resorts Seller 2013-2, LLC, a Delaware limited
liability company.
“Seller Undertaking Agreement” shall mean that certain Seller Undertaking
Agreement, dated as of the Closing Date by the Performance Guarantors in favor
of the Issuer and the Indenture Trustee.
“Servicing Fee” shall mean for any Payment Date, an amount equal to the product
of (i) one-twelfth of 1.50% and (ii) the Aggregate Loan Balance as of the first
day of the related Due Period.
“Servicer” initially shall mean Diamond Resorts Financial Services, Inc. and its
permitted successors and assigns or such other successor servicer as provided in
the Indenture.
“Servicer Event of Default” shall have the meaning specified in Section 5.04 of
the Indenture.
“Servicer Undertaking Agreement” shall mean that certain Servicer Undertaking
Agreement, dated as of the Closing Date, by the Performance Guarantors in favor
of the Issuer and the Indenture Trustee.
“Servicing Officer” shall mean those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Timeshare Loans, as
identified on the list of Servicing Officers furnished by the Servicer to the
Indenture Trustee and the Noteholders from time to time.
“Servicing Standard” shall have the meaning specified in Section 5.01 of the
Indenture.
“Stated Maturity” shall mean the Payment Date occurring in May 2026.
“Statutory Trust Statute” shall mean Chapter 38 of Title 12 of the Delaware
Code, 12 Del. C. § 3801, et seq., as the same may be amended from time to time.
“Stepdown Date” shall mean the Payment Date on which the Aggregate Collateral
Balance as of the end of the related Due Period is less than 50.0% of the
Aggregate Closing Date Collateral Balance.
“Substitute Conveyed Timeshare Property” shall have the meaning specified in
Section 2(c) of the Sale Agreement.
“Subsequent Cut-Off Date” shall mean with respect to any Qualified Substitute
Timeshare Loan or Subsequent Timeshare Loan, (i) the close of business of the
last day of the calendar month immediately preceding the related Transfer Date
or (ii) such other date prior to the related Transfer Date, as designated by the
Servicer.




--------------------------------------------------------------------------------




“Subsequent Timeshare Loan Criteria” shall mean that after the purchase of all
Subsequent Timeshare Loans on such Transfer Date, (i) that such Subsequent
Timeshare Loan is a Timeshare Loan that complies as of the related Transfer Date
with each of the representations and warranties set forth in the Sale Agreement,
including that such Timeshare Loan is an Eligible Timeshare Loan, (ii) that such
Subsequent Timeshare Loan was not selected by the Seller in a manner that the
Seller, in its reasonable business judgment, believes to be materially adverse
to the interests of the Noteholders, (iii) that such Subsequent Timeshare Loan
does not have an original term to maturity greater than 120 months; (iv) that
such Subsequent Timeshare Loan does not have a FICO score less than 600; (v)
that each Obligor related to such Subsequent Timeshare Loans has equity as of
the related Transfer Date equal to at least 10% of the Purchase Price for the
Timeshare Property securing such Subsequent Timeshare Loan; and (vi) that after
the purchase of all Subsequent Timeshare Loans on such Transfer Date, (a) the
weighted average coupon rate of all Subsequent Timeshare Loans must be equal to
or greater than 14.00%; (b) the weighted average FICO score of all Subsequent
Timeshare Loans must be equal to or greater than 720; (c) Obligors with no FICO
score do not represent more than 5.00% of the aggregate Loan Balance of all
Subsequent Timeshare Loans; (d) Obligors with FICO scores less than 650 do not
represent more than 10.00% of the aggregate Loan Balance of all Subsequent
Timeshare Loans; (e) Obligors with FICO scores less than 700 do not represent
more than 40.00% of the aggregate Loan Balance of all Subsequent Timeshare
Loans; (f) Obligors with FICO scores less than 750 do not represent more than
70.00% of the aggregate Loan Balance of all Subsequent Timeshare Loans; and (g)
Foreign Obligors do not represent more than 7.50% of the aggregate Loan Balance
of all Subsequent Timeshare Loans..
“Subsequent Timeshare Loans” shall mean the Timeshare Loans meeting the criteria
specified in Section 4.03 of the Indenture, sold by the Seller, purchased by the
Issuer and pledged to the Indenture Trustee on a Transfer Date during the
Prefunding Period.
“Subsequent Transfer Notice” means the notice delivered in connection with the
conveyance of Subsequent Timeshare Loans in the form attached as Exhibit M to
the Indenture.
“Substitute Conveyed Timeshare Property” shall have the meaning specified in
Section 2(b) of the Sale Agreement.
“Substitution Shortfall Amount” shall mean with respect to a substitution
pursuant to Section 4.04 of the Indenture, an amount equal to the excess, if
any, of (a) the Loan Balance of the Timeshare Loan being replaced as of the
Substitution Date, together with all accrued and unpaid interest on such
Timeshare Loan at the related coupon rate to but not including the due date in
the related Due Period over (b) the Loan Balance of the Qualified Substitute
Timeshare Loan as of the Substitution Date. If on any Substitution Date, one or
more Qualified Substitute Timeshare Loans are substituted for one or more
Timeshare Loans, the Substitution Shortfall Amount shall be determined as
provided in the preceding sentence on an aggregate basis.
“Successor Servicer” shall mean the Back-Up Servicer and its permitted
successors and assigns, as provided in the Indenture, upon succeeding to the
responsibilities and obligations of the Servicer in accordance with Section 5.16
of the Indenture.
“Tape(s)” shall have the meaning specified in Section 5.16(b) of the Indenture.




--------------------------------------------------------------------------------




“Target Overcollateralization Percentage” shall mean 10.0%
“Temporary Regulation S Global Note” shall have the meaning specified in Section
2.02 of the Indenture.
“Timeshare Laws” means the provisions of any applicable laws, statutes or
regulations and all amendments, modifications or replacements thereof and
successors thereto, and all regulations and guidelines promulgated thereunder or
with respect thereto, now or hereafter enacted.
“Timeshare Loan” shall mean a Mortgage Loan, a Points-Based Loan, a Subsequent
Timeshare Loan or a Qualified Substitute Timeshare Loan subject to the lien of
the Indenture.
“Timeshare Loan Acquisition Price” shall mean on any date of determination, with
respect to any Timeshare Loan, an amount equal to the Loan Balance of such
Timeshare Loan plus accrued interest thereon.
“Timeshare Loan Documents” shall mean, with respect to a Timeshare Loan and each
Obligor, the related (i) Timeshare Loan Files and (ii) Timeshare Loan Servicing
Files.
“Timeshare Loan Files” shall mean with respect to any purchaser of a Timeshare
Property for which the Obligor is a party to a Timeshare Loan, the following
documents executed by such purchaser or delivered in connection with such
Timeshare Loan:
(a)    an original Obligor Note bearing all intervening endorsements showing a
complete chain of endorsements from the originator of such Timeshare Loan to the
Last Endorsee, endorsed by the Last Endorsee, without recourse, in the following
form: “Pay to the order of _____________, without recourse” and signed in the
name of the Last Endorsee by an authorized officer;
(b)    if such Timeshare Loan is a Mortgage Loan, the original Mortgage or deed
of trust containing the original signatures of all persons named as the maker,
the mortgagor or trustor with evidence of recording indicated, provided,
however, that no such original Mortgage shall be required if the among the
applicable Timeshare Loan File is a certified copy of the recorded Mortgage and
an original or copy of the title insurance policy (or other evidence of title
insurance, including title commitment or binder);
(c)    if such Timeshare Loan is a Mortgage Loan, an original individual or bulk
assignment of the Mortgage in blank and in recordable form and signed in the
name of the Last Endorsee by an authorized officer;
(d)    if such Timeshare Loan is a Mortgage Loan, the originals of all
intervening assignments (or a copy certified to the Custodian) of the Mortgage
(if applicable) showing a complete chain of assignments from the originator of
such Mortgage Loan to the Last Endorsee;
(e)    if such Timeshare Loan is a Mortgage Loan, an original or copy of any
assumption or modification of the Obligor Note or Mortgage with evidence of
recording thereon or an original or a copy of the title insurance policy with
respect to such Mortgage;
(f)    if such Timeshare Loan is a Mortgage Loan, an original or a copy of an
individual or bulk title insurance policy or master blanket title insurance
policy covering such




--------------------------------------------------------------------------------




Mortgage Loan when applicable (or a commitment for title insurance or an opinion
of counsel with respect to title and liens encumbering the Mortgaged Property);
(g)    the original power of attorney (or a certified copy), if applicable;
(h)    the original or a copy of the Purchase Contract that relates to each
Obligor Note, including any addenda thereto;
(i)    if such Timeshare Loan is a Points-Based Loan: (i) the original or a copy
of the Points Purchase Contract pursuant to which the applicable Points-Based
Property was originally sold by the seller thereof, whether or not an Originator
(provided that if the seller of such Points-Based Property is not an Originator,
such Points Purchase Contract has been assigned to a transferor), including any
addenda thereto and (ii) an original or copy of any assumption or modification
of such Points Purchase Contract (if applicable); and
(j)    the original truth-in-lending disclosure statement (or a copy) that
relates to each Timeshare Loan.
“Timeshare Loan Servicing File” shall mean, with respect to each Timeshare Loan
and each Obligor a copy of the related Timeshare Loan File and all other papers
and computerized records customarily maintained by the Servicer in servicing
timeshare loans comparable to the Timeshare Loans.
“Timeshare Property” shall mean a Points-Based Property or a Mortgaged Property,
as the case may be.
“Trailing Documents” shall have the meaning specified in Section 1.1(c) of the
Custodial Agreement.
“Transaction Documents” shall mean the Indenture, the Custodial Agreement, the
Purchase Agreements, the Sale Agreement, the Trust Agreement, the Administration
Agreement, the Seller Undertaking Agreement, the Servicer Undertaking Agreement,
the Note Purchase Agreement and all other agreements, documents or instruments
delivered in connection with the transactions contemplated thereby.
“Transfer Date” shall mean with respect to (i) a Subsequent Timeshare Loan, the
date during the Prefunding Period on which the Issuer purchases such Subsequent
Timeshare Loan from the Seller and pledges such Timeshare Loan to the Indenture
Trustee to be included as part of the Trust Estate, and (ii) a Qualified
Substitute Timeshare Loan, the date on which the Seller substitutes a Timeshare
Loan in accordance with the Sale Agreement and Section 4.04 of the Indenture.
“Transferors” shall mean Diamond Resorts Issuer 2008 LLC and Diamond Resorts
Finance Holding Company.
“Transition Expenses” means any documented costs and expenses (other than
general overhead expenses) incurred by the Back-Up Servicer should it become the
Successor Servicer as a direct consequence of the termination or resignation of
the initial Servicer and the transition of the duties and obligations of the
initial Servicer to the Successor Servicer.




--------------------------------------------------------------------------------




“Trust Accounts” shall mean collectively, the Collection Account, the Reserve
Account, the Prefunding Account and the Capitalized Interest Account and such
other accounts established by the Indenture Trustee pursuant to Section 3.02 of
the Indenture.
“Trust Agreement” shall mean that certain trust agreement, dated as of October
30, 2013 and amended and restated as of the Closing Date, by and between the
Owner and the Owner Trustee.
“Trust Estate” shall have the meaning specified in the Granting Clause of the
Indenture.
“Unit” shall mean a residential unit or dwelling at a Resort.    
“USAP” shall have the meaning specified in Section 5.05(c) of the Indenture.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.




